18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 1 of
                                        49




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: March 07, 2019.

                                                       ________________________________________
                                                                  CRAIG A. GARGOTTA
                                                          UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

  IN RE:                                        §     CASE NO. 18-50085-CAG
                                                §
  FIRST RIVER ENERGY, LLC,                      §         CHAPTER 11
         Debtor.                                §

  DEUTSCHE BANK TRUST COMPANY                    §
  AMERICAS, AGENT,                               §
        Plaintiff,                               §
                                                 §
  v.                                             §   ADVERSARY NO. 18-05015-CAG
                                                 §
  FIRST RIVER ENERGY, LLC, Debtor-in-Possession; §
  U.S. ENERGY DEVELOPMENT CORPORATION;           §
  AGERON ENERGY, LLC; PETROEDGE ENERGY IV,§
  LLC; TEAL NATURAL RESOURCES, LLC;              §
  VICEROY PETROLEUM, LP; RLU OPERATING,          §
  LLC; DEWBRE PETROLEUM CORPORATION;             §
  JERRY C. DEWBRE, TRUSTEE; AMERICAN             §
  SHORELINE, INC.; TEXPATAPIPELINE COMPANY; §
  AURORA RESOURCES CORPORATION; AWP              §
  OPERATING CO.; TEXRON OPERATING LLC;           §
  GALVESTON BAY OPERATING CO. LLC;               §
  MAGNUM PRODUCING, LP; MAGNUM                   §
  ENGINEERING COMPANY; MAGNUM OPERATING§
  LLC; ROCK RESOURCES, INC; KILLAM OIL CO., §
  LTD.; AND ENERGY RESERVES GROUP, LLC,          §
         Defendants.                             §

      MEMORANDUM OPINION GRANTING, IN PART AND DENYING, IN PART
    AGENT’S MOTION FOR SUMMARY JUDGMENT AND ALTERNATIVE MOTION
              FOR PARTIAL SUMMARY JUDGMENT (ECF NO. 89)

                                                1
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 2 of
                                        49



          Came on for consideration Agent’s Motion for Summary Judgment and Alternative Motion

  for Partial Summary Judgment1 (ECF No. 89) (“Motion for Summary Judgment”), Agent’s

  Appendix of Facts in Support of Motion for Summary Judgment and Agent’s Supplement to:

  Motion for Summary Judgment and Alternative Motion for Partial Summary Judgment (ECF Nos.

  90, 96) (“Agent’s Appendix”), RADCO Operations, LP and RHEACO, LTD.’s Response to

  Agent’s Motion for Summary Judgment and Alternative Motion for Partial Summary Judgment

  (ECF No. 103) (“Intervenors’ Response”), Producer Group’s Response to Agent’s Motion for

  Partial Summary Judgment or Alternatively, Motion for Partial Summary Judgment (ECF No. 105)

  (“Producers’ Response”), and Agent’s Amended Reply to: (1) RADCO Operations, LP and

  RHEACO, LTD.’s Response to Motion for Summary Judgment and Alternative Motion for Partial

  Summary Judgment; and (2) Producer Group’s Response to Motion for Partial Summary Judgment

  and Alternative Motion for Partial Summary Judgment (ECF No. 110) (“Agent’s Reply”). This

  Court took the matter under advisement. For the reasons stated herein, the Court finds that Agent’s

  Motion for Summary Judgment is GRANTED, IN PART and DENIED, IN PART.

                                                   JURISDICTION

          As an initial matter, the Court finds that it has jurisdiction over this proceeding under

  28 U.S.C. §§ 1334 and 157(a) and (b)(1). This matter is a core proceeding under 28 U.S.C.

  §§ 157(b)(2)(A), (B), (K), and (O). All parties have filed a Statement Regarding Consent that

  consents to the Court’s entry of final orders and final judgment. (ECF Nos. 57, 62, 63). This matter


  1
   Agent’s Motion for Summary Judgment and Alternative Motion for Partial Summary Judgment seeks relief in two
  ways. First, Agent requests summary judgment on all claims asserted in Agent’s Complaint to Determine the Validity,
  Priority and Extent of Liens and Security Interests (ECF No. 1) (“Complaint”). Second, Agent requests that the Court
  deny all affirmative defenses and counterclaims asserted in Producers’ Original Answer and Original Counterclaim
  (ECF No. 50), Producers’ Amended Answer and First Amended Counterclaim (ECF No. 70), Intervenor RADCO
  Operations, LP’s Original Answer and Original Counterclaims Against Agent (ECF No. 93), and Intervenor
  RHEACO, Ltd.’s Original Answer and Original Counterclaims Against Agent (ECF No. 94) (collectively referred to
  hereinafter as “Answer/Counterclaims”).

                                                           2
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 3 of
                                        49


  is within the Court’s jurisdiction and authority pursuant to the Supreme Court’s ruling in Wellness

  Int'l Network, Ltd. v. Sharif (In re Sharif), 135 S.Ct. 1932 (2015).

                                      FACTUAL BACKGROUND

         On January 12, 2018 (“Petition Date”), First River Energy, LLC (“Debtor” or “First

  River”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United

  States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”). On

  January 17, 2018, the Delaware Bankruptcy Court transferred venue of this case sua sponte to the

  United States Bankruptcy Court for the Western District of Texas, San Antonio Division. Debtor

  continues to operate its business and manage its property as a debtor-in-possession pursuant to

  11 U.S.C. §§ 1107(a) and 1108.

         Based on the Court’s review of the facts and exhibits presented in the moving papers, along

  with the documents included in Agent’s Appendix, the Court finds following undisputed facts.

     A. General Business Operations

         Prior to the Petition Date, Debtor provided midstream transportation services to the oil and

  gas industry across the southwestern United States and Great Plains. As a midstream service

  provider, Debtor purchased and marketed domestic crude oil and condensate directly from

  upstream producers. After purchasing oil from upstream producers, Debtor re-sold and delivered

  aggregated oil to third-party downstream purchasers through a combination of trucks and pipeline.

     B. Debtor’s Relationship with Producers

         Pre-petition, Debtor entered into agreements with a number of upstream oil and gas

  producers to purchase oil and gas from wells situated in Texas and Oklahoma. The following

  upstream producers are defendants in the numbered adversary proceeding: U.S. Energy

  Development Corporation; Ageron Energy, LLC; Petroedge Energy IV, LLC; Teal Natural



                                                  3
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 4 of
                                        49


  Resources, LLC; Crimson Energy Partners IV, LLC; Viceroy Petroleum, LP; RLU Operating,

  LLC; Dewbre Petroleum Corporation; Jerry C. Dewbre, Trustee; American Shoreline Inc.;

  Texpata Pipeline Company; Aurora Resources Corporation; AWP Operating Co.; Texron

  Operating LLC; Magnum Producing, LP; Magnum Engineering Company; Magnum Operating

  LLC; Rock Resources, Inc.; Killam Oil Co., Ltd.; and Energy Reserves Group, LLC (collectively

  referred to hereinafter as “Producers”). Generally, the terms of Producers’ sale of oil to Debtor

  were delineated in purchase contracts (“Producer Agreements”) entered into by Debtor and

  Producers individually. Pursuant to the Producer Agreements, Producers produced and delivered

  oil and gas to Debtor, who, in turn, would pay Producers on the twentieth day of the month

  following delivery.

           During the relevant period (from December 1 through December 31, 2017), Producers sold

  Debtor oil and gas produced from wells located in Texas and Oklahoma. Under the terms of the

  Producer Agreements, Debtor was required to pay Producers for oil and gas provided in December

  2017 on January 20, 2018. Debtor discontinued business operations on or about December 31,

  2018. Debtor filed for chapter 11 bankruptcy protection on January 12, 2018.

           As of the Petition Date, Debtor had not paid Producers for oil and gas provided in

  December 2017. Seeking payment from Debtor for unpaid invoices for December 2017 oil and

  gas sales, certain members of the Producers group2 filed proofs of claim in Debtor’s bankruptcy

  case asserting claims for amounts owed secured by Debtor’s oil, gas, and proceeds thereof under

  Tex. Bus. & Com. Code Ann. § 9.343 (“Texas § 9.343”). Producer U.S. Energy Development

  Corporation filed a proof of claim in Debtor’s bankruptcy case for amounts owed secured by


  2
   Galveston Bay Operating Co., LLC did not file a proof of claim in Debtor’s bankruptcy case. Energy Reserves
  Group, LLC filed a proof of claim for “oil sold to debtor,” but did not assert that its claim was secured under Tex.
  Bus. & Com. Code Ann. § 9.343 (West 2017) or otherwise. Proof of Claim of Energy Reserves Group LLC, Case
  No. 18-50085 (Claim No. 28-1).

                                                            4
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 5 of
                                        49


  Debtor’s oil, gas, and proceeds thereof under Texas § 9.343 and Okl. Stat. Ann. tit. 52, § 549.

  Proof of Claim of U.S. Energy Dev. Corp., Case No. 18-50085 (Claim No. 251-1).

     C. Debtor’s Relationship with Intervenors

         RADCO Operations, LP (“RADCO”) and RHEACO, Ltd. (“RHEACO”) (collectively

  referred to hereinafter as “Intervenors”), who also produced and sold oil products to Debtor pre-

  petition, are intervening parties in this matter. Intervenors produced oil and gas in the state of

  Texas. On or about April 24, 2012, RADCO entered into a Crude Oil Purchase Agreement with

  O.G.O Marketing, LLC, a Texas limited liability company (“RADCO Purchase Agreement”).

  Intervenors’ Response, Ex. A (ECF No. 103). Pursuant to the RADCO Purchase Agreement,

  RADCO produced and sold crude oil and condensate to Debtor. RHEACO was unable to produce

  a copy of a purchase contract with O.G.O. Marketing, LLC, but asserts in Intervenor’s Response

  that it entered into an agreement similar to the RADCO Purchase Agreement. Like RADCO,

  RHEACO produced and sold oil and gas to Debtor.

         In September 2013, O.G.O. Marketing, LLC changed its name to Texas Gathering

  Company, LLC and continued as a Texas limited liability company. Intervenors’ Response, Ex. B

  (ECF No. 103). RADCO continued conducting business with Texas Gathering Company, LLC

  under the RADCO Purchase Agreement. On or about July 23, 2015, Texas Gathering Company,

  LLC was acquired by Debtor in this case, First River. First River is a Delaware limited liability

  company.

         RADCO and RHEACO continued to produce crude oil in Texas and sell it to Debtor

  through December 2017. Pursuant to the RADCO Purchase Agreement, payment for crude oil sold

  and delivered was to be made by wire transfer on the twenty-third day of the month following the

  month of delivery. Intervenors’ Response, Ex. A (ECF No. 103). Debtor would have been required



                                                  5
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 6 of
                                        49


  to pay Producers for oil and gas provided in December 2017 on January 23, 2018. Debtor, however,

  filed for bankruptcy on January 12, 2018, which is before payment of December 2017 invoices

  became due to Intervenors. As of the Petition Date, Debtor had not paid Intervenors for oil

  provided in December 2017.

     D. Pre-Petition Loan Documents

     On July 23, 2015, a credit agreement (the “Credit Agreement”) was entered into under the laws

  of the state of Delaware by and among (i) First River Energy, LLC as borrower; (ii) Deutsche

  Bank AG New York Branch as collateral agent and as a Lender, Issuing Lender, Swing Line

  Lender (“Lender”); (iii) Deutsche Bank Trust Company Americas as Administrative Agent

  (“Agent”); and (iv) several banks and other financial institutions or entities as lenders. Agent’s

  App’x, Pt. 1 (ECF No. 90-2). To guarantee payment of the Credit Agreement, Debtor entered into

  a guarantee agreement (“Guarantee Agreement”) with Agent and Lender on July 23, 2015, under

  which Debtor assumed its role as a guarantor for debt issued under the Credit Agreement. Agent’s

  App’x, Pt. 2 (ECF No. 90-3). On July 23, 2015, Debtor entered into a security agreement (“Security

  Agreement”) with Agent and Lender. Agent’s App’x, Pts. 2, 3 (ECF No. 90-3, 90-4). The terms

  of the Security Agreement granted Agent a continuing security interest (“Bank Security Interest”)

  in substantially all of Debtor’s assets, including:

         [A]ll Accounts, Chattel Paper, Commercial Tort Claims, Commodity Accounts,
         Computer Hardware and Software Collateral, Copyright Collateral, Deposit
         Accounts, Documents, Equipment, Fixtures, General Intangibles, Instruments,
         Intellectual Property Collateral, Inventory and all other Goods, Investment
         Property, Letter of Credit Rights, Patent Collateral, Payment Intangibles, Securities
         Accounts, Trademark Collateral, and Supporting Obligations, wherever located, in
         which any Grantor now has or hereafter acquires any right, title or interest, and the
         Proceeds (including Stock Rights), insurance proceeds and products thereof . . . .

  Agent’s App’x, Pt. 3 (ECF No. 90-4). To perfect the Bank Security Interest, Agent executed UCC-

  1 financing statements with the Delaware Department of State on July 23, 2015 that covered “all

                                                    6
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 7 of
                                        49


  assets of Debtor, wherever located, whether now owned and existing or hereafter acquired or

  coming into existence, together with all proceeds thereof.” Agent’s App’x, Pt. 9 (ECF No. 90-8).

  Agent filed amendments to the UCC-1 financing statements in Delaware that caused its Bank

  Security Interest to remain continuously effective since July 23, 2015. Agent’s App’x, Pt. 9 (ECF

  No. 90-8).

     E. Deposit Account Control Agreement

         Debtor’s Schedule A/B demonstrates that Debtor maintained deposit accounts at JPMorgan

  Chase Bank, N.A. (“JPMorgan Chase”) and at Deutsche Bank. Schedule A/B: Assets- Real and

  Personal Property, Case No. 18-50085, (ECF No. 191). On July 23, 2015, Debtor, JPMorgan

  Chase (as depositary), and Agent (as secured party) entered into a Blocked Account Control

  Agreement (the “Blocked Account Control Agreement”) in which Agent was granted a security

  interest in all of Debtor’s funds on deposit in accounts at JPMorgan Chase. Agent’s App’x, Pt. 5

  (ECF No. 90-4). The Blocked Account Control Agreement indicates that its terms “shall be

  governed by and construed in accordance with the laws of the State of New York” because “the

  State of New York is the jurisdiction of [JPMorgan Chase] as [d]epositary for purposes of [s]ection

  9-304(b) of the Uniform Commercial Code.” Agent’s App’x, Pt. 5, ¶ 11 (ECF No. 90-4).

         Debtor, JPMorgan Chase, and Agent entered into Amendment No. 1 to the Blocked

  Account Control Agreement (“Amendment No. 1”) on January 31, 2017. Agent’s App’x, Pt. 6

  (ECF No. 90-5). The terms of Amendment No. 1 deleted two accounts from the initial Blocked

  Account Control Agreement and amended Debtor’s company name from First River Midstream,

  LLC to First River Energy, LLC. Otherwise, the terms of the Blocked Account Control Agreement,

  including the New York choice-of-law provision, remain unchanged. Agent’s App’x, Pt. 6 (ECF

  No. 90-5).



                                                  7
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 8 of
                                        49


      F. Events Leading to Bankruptcy

          In November and December 2017, Debtor defaulted on making payments due under the

  terms of the Credit Agreement. On or about December 31, 2017, Debtor discontinued nearly all of

  its transactions involving the purchase and sale of oil,3 including those with Producers, Intervenors,

  and downstream purchasers. When Debtor filed for bankruptcy on January 12, 2018, Debtor had

  not paid Producers and Intervenors for any oil and gas purchases made in December 2017.

  Likewise, downstream purchasers had not paid Debtor for any oil and gas purchased from Debtor

  in December 2017.

      G. Producer Claims Procedure Orders

          Agent, Producers, and Intervenors each allege that they have a properly perfected, first

  priority security interest in Debtor’s oil and gas production, deposit accounts, and resulting

  proceeds, including accounts receivable. To avoid a multiplicity of legal actions and have all

  claims to such collateral heard in one action, Debtor filed an Expedited Motion to Establish

  Procedures for the Resolution of Claims and Liens Against Estate Property in the bankruptcy case

  (Case No. 18-50085, ECF No. 331). After a hearing on March 28, 2018, the Court entered an Order

  Granting Expedited Motion to Establish Procedures for the Resolution of Claims and Liens

  Against Estate Property (Case No. 18-50085, ECF No. 413) (the “Claims Procedure Order”).

          The Claims Procedure Order establishes that this adversary proceeding serves as a

  declaratory judgment action to determine the extent, validity, and priority of liens and other

  interests in “any or all of the [oil products allegedly purchased by Debtor prior to the Petition Date]




  3
    The Affidavit of Deborah Kryak, CEO of First River, states that Debtor transacted in the sale and purchase of
  approximately $20,000 of oil in January 2018 prior to the Petition Date. Agent’s App’x, Pt. 16 (ECF No. 90-15).

                                                        8
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 9 of
                                        49


  and/or its proceeds, including accounts receivable,4 cash, or cash deposit proceeds from the

  Debtor’s sale of [oil].” (Case No. 18-50085, ECF No. 413). The Claims Procedure Order further

  determines that this adversary proceeding shall be the “sole and exclusive method of litigating

  conflicting claims” regarding “any legal or equitable claims to ownership, entitlement, recovery

  or lien rights including, without limitation, perfection and priority of such lien rights” in oil

  products and proceeds, including accounts receivable, cash, or cash deposit proceeds from

  Debtor’s sale of oil and gas. (Case No. 18-50085, ECF No. 413).

                                        THE PARTIES’ CONTENTIONS

          Agent has filed its Motion for Summary Judgment, which asserts that Agent is entitled to

  summary judgment that: (a) Agent and Lenders have valid, perfected first-priority liens on

  Debtor’s accounts receivable, deposit accounts and inventory, (b) Producers have no liens on

  Debtor’s accounts receivable, deposit accounts and inventory, or alternatively, even if Producers

  had liens, liens held by Agent and Lenders have priority, (c) Producers’ affirmative defenses are

  without merit, and (d) Producers should be denied recovery under their counterclaims. Motion for

  Summary Judgment, (ECF No. 89).

          Agent asserts that, as of the Petition Date, Debtor had the following assets eligible for

  distribution among the parties: (a) $27,613,066.81 in accounts receivable owed from downstream

  purchasers for oil sold;5 (b) cash, cash equivalents, and financial assets of $1,190,256.00; and (c)

  inventory with a scheduled value of $1,894,701.79 and a “lower of cost or market value” of

  $150,000. Debtor’s July 2018 Monthly Operating Report, Case No. 18-50085 (ECF No. 629), see



  4
   The Claims Procedure Order provides that “accounts receivable” include the accounts receivable scheduled in
  Debtor’s Schedule A/B in the amount of $27,613,066.81 and any cash collected from such receivables. (Case No. 18-
  50085, ECF No. 413).
  5
    As of June 2018, Debtor had collected all outstanding accounts receivable from downstream purchasers. Debtor’s
  July 2018 Monthly Operating Report, Case No. 18-50085 (ECF No. 629).

                                                         9
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 10
                                      of 49


 also Agent’s App’x, Pt. 16 (ECF No. 90-15).

          A. Agent’s Contentions

          In its Motion for Summary Judgment, Agent argues first that Producers waived any right

 they had to assert a security interest in goods, inventory, accounts, and proceeds under Texas

 § 9.343 because the Producer Contracts included Conoco Phillips General Provisions6 language.

 Agent also argues in its Reply that the RADCO Purchase Agreement contained waiver language

 similar to the Conoco Phillips General Provisions that resulted in Intervenors waiving their right

 to assert a security interest in goods, inventory, accounts, and proceeds under Texas § 9.343.

          Alternatively, Agent claims that there is a conflict of law between Delaware and Texas law

 regarding perfection and priority of security interests in Debtor’s goods, inventory, accounts, and

 proceeds. Agent uses Restatement (Second) Conflict of Laws § 6(1) to argue that the laws of the

 state of Delaware govern perfection of security interests on Debtor’s goods, inventory, accounts,

 and proceeds pursuant to the choice-of-law provisions in the Uniform Commercial Code (“UCC”).

 See Del. Code Ann. tit. 6, § 9-301 (West 2018); see also Tex. Bus. & Com. Code Ann. § 9.301.

 Agent argues that because it was the first creditor to file a financing statement with the Delaware

 Department of State, its security interest in substantially all of Debtor’s assets primes any security

 interest alleged by Producers and Intervenors in the same collateral. Moreover, Agent argues that

 Producers and Intervenors hold unsecured claims to the extent that they did not file financing

 statements with the Delaware Department of State.

          In the alternative, Agent asserts that even if Producers and Intervenors can establish that



 6
  Conoco Phillips General Provisions are general terms and conditions that are referenced in ConocoPhillips’ contracts
 for crude oil and condensate in the United States. General Terms & Conditions for U.S. Crude Oil Contracts,
 http://www.conocophillips.com/about-us/how-energy-works/doing-business-with-us/general-terms-conditons-for-u-
 s-crude-oil-contracts/. Conoco Phillips General Provisions are a “standard-form industry document . . . [that] sets forth
 certain general rules to govern domestic oil trading.” Lion Oil Trading & Transp., Inc. v. Statoil Mktg. & Trading
 (US) Inc., 728 F.Supp.2d 531, 532–33 (S.D.N.Y. 2010).

                                                           10
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 11
                                      of 49


 Texas § 9.343 applies, Agent’s perfected security interests in Debtor’s accounts receivable,

 proceeds and deposit accounts have priority over Producers and Intervenors’ liens by virtue of the

 limitations of Tex. Bus. & Com. Code Ann. § 9.343(f). Specifically, Agent asserts that the oil held

 by Producers for resale was inventory, and Producers and Intervenors did not perfect their PMSI

 in inventory properly under Delaware law, which requires a financing statement to be filed with

 the Delaware Department of State. Agent argues next that even if Producers and Intervenors have

 a PMSI in inventory, that PMSI is limited to the inventory itself and identifiable cash proceeds but

 does not extend to accounts receivable. See Tex. Bus. & Com. Code Ann. § 3.324(b).

         Agent asserts that it has a first lien on Debtor’s deposit account located at JPMorgan Chase

 in New York because it has properly perfected its security interest through control. See N.Y.

 U.C.C. § 9-312(b)(1) (McKinney 2019). Specifically, Agent asserts that its Blocked Account

 Control Agreement with Debtor and JPMorgan Chase serves as an authenticated record that

 accomplishes control as required by New York law. See N.Y. U.C.C. § 9-314.

         Agent also asserts that affirmative defenses raised in the Answers/Counterclaims are

 meritless because no facts were pled to support the affirmative defenses of estoppel, unclean hands,

 or waiver that were asserted against the Agent. Finally, Agent contends that Producers’

 counterclaim for conversion fails as a matter of law.

         Agent filed a proof of claim in the bankruptcy case that asserts a secured claim for “money

 loaned” in the amount of $13,478,557.92.7 Proof of Claim of Deutsche Bank Trust Company



 7
  On April 10, 2018, the Court entered an order in the bankruptcy case that allowed Debtor to pay Agent the sum of
 its pre-petition claim, along with post-petition interest and charges, totaling $14,692,556.85. Order Pursuant to 11
 U.S.C. §§ 105(a) and 363(b) Authorizing the Debtor to Pay Certain Secured Claims, Case No. 18-50085 (ECF No.
 457) (“Payment Order”). The Payment Order halted Agent’s accrual of post-petition interest on funds due under the
 Credit Agreement. See id. The Payment Order provides that it is subject to disgorgement to the extent that the Court
 determines that security interests alleged by Producers and Intervenors prime Agent’s security interests in accounts
 receivable, deposit accounts, and inventory. Id.


                                                         11
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 12
                                      of 49


 Americas, Case No. 18-50085 (Claim No. 226-1). Agent asserts that its claim is oversecured

 because collateral valued at $27.6 million is available for payment of Agent’s claim. Furthermore,

 Agent argues that it is entitled to post-petition interest and reasonable fees, costs, and charges,

 including payment of the legal fees and expenses for Agent and Lenders pursuant to 11 U.S.C.

 § 506(b).

    B. Producers’ Contentions

        Producers’ Response argues that reference to the Conoco Phillips General Provisions in

 the Producer Agreements did not result in waiver of Producers’ ability to assert a security interest

 in oil, gas, and proceeds thereof because: (1) on its face, the language of the Conoco Phillips

 General Provisions does not waive any lien as to the proceeds received from sale of oil delivered

 to Debtor; (2) Producers did not provide warranty representation to any other party than the

 downstream purchaser; and (3) there was not privity of contract between Producers and Agent, nor

 between Agent and downstream purchasers.

        Producers contend next that they hold an automatically-perfected purchase money security

 interest (“PMSI”) in all oil and gas produced in Texas and sold to Debtors during December 2017,

 along with proceeds thereof, pursuant to Texas § 9.343. Producers also contend that certain of the

 Producers sold oil and gas production in Oklahoma during December 2017, and that those

 Producers hold a first, prior, and automatically perfected lien pursuant to Okla. Stat. Ann. tit. 52,

 § 549.1 (the “Oklahoma Lien Act”). Producers argue that lien rights automatically arising under

 Texas § 9.343 and the Oklahoma Lien Act result in a PMSI that primes any security interest held

 by Agent.

        In addition, Producers argue that, to the extent there is a conflict of law, the laws of Texas

 and Oklahoma control resolution of whether Producers’ security interests are superior to Agent’s



                                                  12
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 13
                                      of 49


 UCC Article 9 security interests. Producers contend that the Court should use Restatement

 (Second) Conflict of Laws § 251(1) and federal common law to evaluate choice-of-law issues on

 a “case-by-case basis with deference to the state that has the most significant contacts and

 relationships over the affairs of [Debtor.]” Producers’ Response, p. 11 (ECF No. 105).

        Producers’ Response included a list of the proofs of claim filed by individual Producers in

 Debtor’s bankruptcy case, which provided the claim number and the amount of claim asserted.

 Producers’ Response, Ex. A (ECF No. 105).

        C. Intervenors’ Contentions

        Intervenors assert that they also hold an automatically-perfected PMSI in all oil and gas

 sold to Debtor during December 2017, along with proceeds thereof, pursuant to Texas § 9.343.

 Intervenors further argue that conflict-of-law provisions found in title 6, section 9-301 of the

 Delaware Code (“Delaware § 9-301”) and section 9.301 of the Texas Business and Commerce

 Code (“Texas § 9.301”) are inapplicable because the language of section 9.343(p) of the Texas

 Business and Commerce Code provides that “[t]he rights of any person claiming a security interest

 or lien created by this section are governed by the other provisions of this chapter except to the

 extent that this section necessarily displaces those provisions.” (emphasis added).

        Additionally, Intervenors argue that Agent waived the ability to claim that Texas § 9.343

 did not create a lien in favor of Producers and Intervenors because: (1) terms of the Credit

 Agreement between Agent and Debtor noted that “First Purchaser Liens” under Texas § 9.343

 would be eliminated from Debtor’s borrowing base, and (2) the Credit Agreement expressly

 permitted a lien arising under Texas § 9.343 to exist on Debtor’s property, assets, or revenues.

 Intervenors also contend that estoppel by deed and estoppel by record preclude Agent from taking

 a position contrary to terms found in the Credit Agreement. Finally, Intervenors argue that Agent



                                                 13
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 14
                                      of 49


 has introduced no evidence showing that Debtor’s purchase of product from Intervenors was

 subject to the Conoco Phillips General Provisions.

        RADCO asserts that, as of the Petition Date, Debtor owed $292,513.27 for oil sold to

 Debtor under the RADCO Purchase Agreement. Intervenors Response, ECF No. 103. RHEACO

 asserts that it is owed $292,519.27 for oil sold to Debtor pre-petition and $18,562.66 in royalty

 payments for the same products sold to Debtor. Id. Radley Corporation, an affiliate of RADCO,

 alleges that Debtor owes $6,977.38 in royalties for products it sold to Debtor. Id.

                                          LEGAL STANDARD

        Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Bankruptcy

 Rule 7056 applies Rule 56(c) of the Federal Rules of Civil Procedure to adversary proceedings. If

 summary judgment is appropriate, the Court may resolve the case as a matter of law. Celotex

 Corp., 477 U.S. at 323; Blackwell v. Barton, 34 F.3d 298, 301 (5th Cir. 1994). The Fifth Circuit

 has stated “[t]he standard of review is not merely whether there is a sufficient factual dispute to

 permit the case to go forward, but whether a rational trier of fact could find for the non-moving

 party based upon evidence before the court.” James v. Sadler, 909 F.2d 834, 837 (5th Cir. 1990)

 (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

        To the extent that the non-moving party asserts the existence of factual disputes, the

 evidence offered by the non-moving party to support those factual contentions must be of sufficient

 quality so that a rational fact finder might, at trial, find in favor of the non-moving party. Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986) (“[a]dverse party’s response . . . must set



                                                   14
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 15
                                      of 49


 forth specific facts showing that there is a genuine issue for trial.”). If the record “taken as a whole,

 could not lead a rational trier of fact to find for the non-moving party, then there is no genuine

 issue for trial.” LeMaire v. Louisiana, 480 F.3d 383, 390 (5th Cir. 2007).

         In determining whether a genuine issue of material fact exists, the nonmoving party must

 respond to a proper motion for summary judgment with specific facts demonstrating that such

 genuine issue exists. “[A] genuine issue of material fact is not raised by mere conclusory

 allegations or bald assertions unsupported by specific facts.” Leon Chocron Publicidad Y

 Editoria, S.A. v. Jimmy Swaggart Ministries, 990 F.2d 1253 (5th Cir. 1993) (citation omitted).

 The Court must view all evidence in the light most favorable to the non-moving party. Crawford

 v. Formosa Plastics Corp. La., 234 F.3d 899, 902 (5th Cir. 2000). If summary judgment is

 appropriate, the Court may resolve the case as a matter of law. Celotex Corp., 477 U.S. at 323.

                                        IN RE SEMCRUDE, L.P.

         In 2009, the Delaware Bankruptcy Court issued its opinion in Arrow Oil & Gas, Inc. v.

 SemCrude, L.P. (In re SemCrude, L.P.), 407 B.R. 112 (Bankr. D. Del. 2009). The debtors in

 SemCrude, purchased various energy products from producers, including oil and gas, and then

 resold those products to other entities. Id. at 119. In the months before filing for bankruptcy, the

 debtors purchased oil and gas from producers located in Texas. Id. at 122. The debtors sold the

 oil and gas from the Texas producers to downstream purchasers but failed to remit payment to the

 Texas producers before filing for chapter 11 bankruptcy. Id. The Texas producers alleged that they

 held automatically perfected PMSIs in all oil and gas sold to the debtors and any resulting proceeds

 under Texas § 9.343. Id. at 124. Meanwhile, a pre-petition lender asserted that it held secured

 claims against the debtors, and that perfection and priority of security interests claimed by the

 Texas producers were not governed by Texas § 9.343. Id. The lender argued that, pursuant to the



                                                    15
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 16
                                      of 49


 law governing perfection and priority of security interests found in Article 9 of the UCC, the

 debtors’ places of incorporation8 determined perfection and priority of security interests alleged

 by the Texas producers and lender. Id. The lender contended that if the Texas producers did not

 perfect their security interests in oil, gas, and proceeds thereof based on the UCC requirements of

 the state where the debtors were incorporated, then the Texas producers had unperfected security

 interests subordinate to the lender’s security interests.9 Id.

          The court held, in relevant part, that Delaware’s choice of law rules regarding perfection

 and priority of security interests governed. Id. at 130. Relying on § 9-301 of the UCC, which is

 the same in Delaware and Texas, the court determined that the law of the location of the debtor

 determined perfection of the producer’s security interests in oil, gas, proceeds thereof, and

 accounts receivable. Id. at 133–34. Because the debtors were incorporated in Delaware and

 Oklahoma, the laws of those states (depending on where the debtor incorporated) applied when

 determining perfection and priority of UCC security interests alleged by the Texas producers and

 the lender. Id. at 132–38. To establish perfection of claimed security interests, the Texas producers

 and the lender were required to properly file a financing statement in the appropriate state. Id. 137–

 38. As of the date of this Memorandum Opinion, the SemCrude opinion is the sole opinion

 analyzing whether Texas § 9.343 applies in disputes regarding perfection and priority among

 lenders and Texas producers of oil and gas when the debtor is incorporated outside of Texas.

                                                 LEGAL ANALYSIS

 A. Conoco Phillips General Provisions and Contractual Waiver Language


 8
   In SemCrude, the debtors were incorporated in Delaware and Oklahoma. SemCrude, 407 B.R. at 122.
 9
   The lenders also argued, in the alternative, that “even if Texas law governed perfection of Texas producers’ security
 interests, Texas law limits Texas [p]roducers’ special PMSI priority arising pursuant to Texas § 9.343 to (i) the
 remaining oil and gas inventory of [d]ebtors as of [the petition date] and (ii) any proceeds from the sale of such oil
 and gas that [d]ebtors received on or before delivery of Texas [p]roduct.” SemCrude, 407 B.R. at 124. In the present
 case, Agent made the same argument. Because the Court finds that Texas § 9.343 does not apply, the Court does not
 provide its decision regarding this argument.

                                                          16
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 17
                                      of 49


         As an initial matter, Agent argues that, regardless of lien perfection and priority issues,

 Producers cannot assert a security interest in Debtor’s goods, inventory, accounts, proceeds, and

 deposit accounts under Texas § 9.343 because the Conoco Phillips General Provisions that are

 incorporated by reference into certain of the Producer Agreements provide for express waiver of

 Producers’ liens. The Producer Agreements, which are contracts between Debtor and certain of

 the Producers,10 include the following language:

         Special Provisions: Conoco Phillips General Provisions dated 1993 and
         subsequent amendments dated 2009 are made a part of this contract by reference
         hereto. However, the terms herein shall control if there is any conflict between these
         terms and those in the General Provisions.

 The Conoco Phillips General Provisions include several provisions, including the following:

         Warranty: The Seller warrants good title to all crude oil delivered hereunder and
         warrants that such crude oil should be free from all royalties, liens, encumbrances,
         and applicable foreign, federal, state and local taxes.

 Agent asserts that the Delaware Bankruptcy Court in SemCrude determined that producers of oil

 and gas who entered into contracts containing Conoco Phillips General Provisions waived any lien

 that could have arisen under Texas § 9.343. To support its argument, Agent cites to two cases:

 New Dominion, LLC v. J. Aron & Co. (In re SemCrude, L.P.), No. 08-11525, 2018 WL 481862

 (Bankr. D. Del. Jan. 17, 2018) and J. Aron & Co. v. SemCrude, L.P. (In re SemCrude, L.P.), 504

 B.R. 39 (Bankr. D. Del. 2013).

         In New Dominion, LLC v. J. Aron & Co. (In re SemCrude, L.P.), upstream producer New

 Dominion, LLC (“ND”) sold oil to SemCrude, a midstream service provider. 2018 WL 481862 at

 *1. SemCrude then sold oil to third-party downstream purchasers, including J. Aron & Company

 (“J. Aron”). Id. After SemCrude filed for bankruptcy, ND and other upstream producers were


 10
   Agent was unable to demonstrate that Debtor had a producer agreement with the following Producers and
 Intervenors: Jerry C. Dewbre, Trustee; Energy Reserves Group, LLC; RADCO; and RHEACO. Agent’s App’x, Pt. 16
 (ECF No. 90-15).

                                                     17
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 18
                                      of 49


 owed millions of dollars for oil and gas delivered to SemCrude pre-petition. Id. To recover unpaid

 funds for oil and gas sold to SemCrude, ND, an Oklahoma-based company, filed liens under Okla.

 Stat. Ann. tit. 52, §§ 548.1—548.6.11 Id. ND then filed suit against J. Aron to foreclose on the

 alleged statutory liens. Id. at *2. J. Aron contended that ND could not assert lien rights against

 its proceeds from sales of oil because: (1) ND sold oil to SemCrude under an express warranty,

 and (2) SemCrude sold oil to J. Aron under an identical express warranty. Id. at *3. J. Aron also

 argued that ND could not demonstrate that J. Aron ever received any of ND’s oil from SemCrude.

 Id. The Delaware Bankruptcy Court held that ND, an upstream producer, waived its right to assert

 a lien in its oil against J. Aron, a downstream purchaser, when the oil was sold under the warranty

 provided by the Conoco Phillips General Provisions. Id. at *4.

          In J. Aron & Co. v. SemCrude, L.P. (In re SemCrude, L.P.), the Delaware Bankruptcy

 Court held that downstream purchaser J. Aron purchased oil and gas from midstream producer

 SemCrude free and clear of any liens of upstream producers who originally sold the product to

 SemCrude because the downstream purchasers were both “buyers for value” under UCC § 9- 317

 and “buyers in the ordinary course” under UCC § 9-320. 504 B.R. at 43, aff’d, 864 F.3d 280 (3d

 Cir. 2017). In dicta, the Delaware Bankruptcy Court noted that the Conoco Phillips General

 Provisions incorporated in the contracts between SemCrude and the downstream purchasers served

 as an “express [warranty] that the product was not subject to any security interests.” Id. at 60.

          Producers contend that the Conoco Phillips General Provisions in certain of the Producer

 Agreements with Debtor are nothing more than a warranty to purchasers that oil in the hands of



 11
    In 2008, when the oil and gas transactions between ND, SemCrude, J. Aron occurred, title 52, section 548 of the
 Oklahoma Statutes & Court Rules granted producers a “lien upon the oil or gas severed [from [their] wells], or the
 proceeds of sale if such oil or gas [had] been sold, to the extent of [their] interest” until full payment was received.
 Okla. Stat. Ann. tit. 52, § 548.2 (2008) (repealed 2010). Title 52, section 548 of the Oklahoma Statutes & Court Rules
 was repealed and replaced by the Oklahoma Lien Act, which became effective on April 19, 2010. See Okla. Stat. Ann.
 tit. 52, § 549.3.

                                                           18
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 19
                                      of 49


 the purchasers is not subject to the Producers’ liens. Next, Producers argue that even if the Conoco

 Phillips General Provisions in certain of the Producer Agreements serve as a warranty preventing

 Producers from asserting a lien to secure the purchase price of the oil and gas, then Producers

 could still assert a lien as to the proceeds received from the sale of the oil delivered to Debtor.

 Producers also argue that the Conoco Phillips General Provisions provided a warranty only to

 downstream purchasers, not to Agent or Lenders. (emphasis added). Finally, Producers assert that

 there is no privity between Producers and Agent, nor between Agent and downstream purchasers.

        Intervenor argues that Agent failed to produce evidence showing that Debtor’s purchase of

 product from Intervenors was subject to the Conoco Phillips General Provisions. Intervenors state

 that the RADCO Purchase Agreement does not contain any of the language cited by Agent that

 results in the alleged waiver of claims. In Agents’ Reply, Agent asserts that while the RADCO

 Agreement does not contain a reference to the Conoco Phillips General Provisions, it contains

 clear waiver language:

        5. Warranty of Title and Authority to Sell. Seller [RADCO] hereby warrants and
        guarantees that the title to the portion of the crude oil sold and delivered
        hereunder which is owned by Seller is free and clear of all liens and
        encumbrances and warrants that as to the remaining portion of the crude oil sold
        and delivered hereunder Seller has the right and authority to sell and deliver said
        crude oil for the benefit of the true owners thereof.

 Agent’s Reply to Response, p. 15 (ECF No. 109) (emphasis in original). According to Agent, this

 language waives Intervenors’ ability to assert security interests in Debtor’s goods, inventory,

 accounts proceeds, and deposit accounts.

        The Court finds that incorporation of the Conoco Phillips General Provisions in certain of

 the Producer Agreements did not cause Producers to waive their ability to assert a lien or security

 interest in oil and gas and proceeds thereof under Texas § 9.343. Likewise, the Court finds that the

 warranty language in the RADCO Agreement did not serve as a waiver. Contrary to Agent’s

                                                 19
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 20
                                      of 49


 assertions, the Delaware Bankruptcy Court’s findings in New Dominion, LLC v. J. Aron & Co.

 and J. Aron & Co. v. SemCrude, L.P. are inapposite on the issue of whether the incorporation of

 the Conoco Phillips General Provisions in certain Producer Agreements serves as a waiver of

 certain Producers’ rights to assert a lien in oil and gas and proceeds thereof under Texas § 9.343.

        New Dominion, LLC v. J. Aron & Co. and J. Aron & Co. v. SemCrude, L.P. are factually

 distinct from the facts in the present case in that they address the relevant rights between an

 upstream producer and downstream purchaser as it relates to oil and gas sold to and by a midstream

 producer. In the present matter, the Court is assessing the relative rights between a lender and an

 upstream producer as it relates to oil and gas sold by Debtor, a midstream provider. Stated

 differently, in New Dominion, LLC v. J. Aron & Co. and J. Aron & Co. v. SemCrude, L.P., the

 upstream producers were seeking to enforce their rights against the downstream purchaser; here,

 Agent is seeking to enforce its rights against an upstream producer. Therefore, the Court concludes

 that the Conoco Phillips General Provisions do not cause Producers and Intervenors to waive their

 rights to assert a lien under Texas § 9.343.




 B. Conflict of Law Dispute Between Agent, Producers, and Intervenors Regarding
    Perfection and Priority of Security Interests in Goods, Inventory, Accounts, Proceeds
    and Deposit Accounts

        Agent’s next argument is that conflict of law issues exist in the present matter. Agent assets

 that conflict of law disputes should be resolved through application of the Restatement (Second)

 of the Law Conflict of Laws (hereinafter “Restatement”). Agent asserts that § 6(1) of the

 Restatement requires the Court to apply UCC § 9-301, which is the same in Delaware and Texas,

 to determine priority and perfection of security interests being alleged in Debtor’s goods,



                                                 20
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 21
                                      of 49


 inventory, accounts, and proceeds. Under UCC § 9-301, “while a debtor is located in a jurisdiction,

 the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and

 the priority of a security interest in collateral.” Del. Code Ann. tit. 6, § 9-301(1); Tex. Bus. & Com.

 Code Ann. § 9.301(1). Agent argues that because Debtor is organized under the laws of Delaware,

 Delaware law governs perfection. In Delaware, perfection of a security interest in goods,

 inventory, accounts, and proceeds arises by filing a UCC-1 financing statement with the Delaware

 Department of State. Del. Code Ann. tit. 6, § 9-310(a). Because Agent was the first to file UCC-1

 financing statements in Delaware on substantially all of Debtor’s collateral, Agent contends that

 its security interest primes liens asserted by Producers and Intervenors.

           In response, Producers and Intervenors argue that they have an automatically arising PMSI

 in Debtor’s oil, gas and proceeds thereof for oil produced in Texas under the plain language of

 Texas § 9.343. Producers and Intervenors argue that section 9.343(p) of the Texas Business and

 Commerce Code12 prevents Agent from relying on UCC § 9-301 to determine the law governing

 perfection and priority of security interests held by Producers in Texas. Producers also contend

 that they have a first, prior and automatically perfected lien in Debtor’s oil, gas, and proceeds

 thereof for oil produced in Oklahoma under the Oklahoma Lien Act.

          Producers argue that to the extent there is a conflict of law, the Courts are not in complete

 agreement with addressing conflicts of law in bankruptcy. Citing to Vanston Bondholders Prot.

 Comm. v. Green, 30 F.3d 1578, 1581–82 (1946), Producers propose that the Court use a federal

 independent judgment test to evaluate choice of law issues on a case-by-case basis with deference

 to the state that has the most significant contacts and relationships over the affairs of Debtor.



 12
   Section 9.343(p) of the Texas Business and Commerce Code provides that “[t]he rights of any person claiming a
 security interest or lien created by this section are governed by the other provisions of this chapter except to the extent
 that this section necessarily displaces those provisions.”

                                                            21
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 22
                                      of 49


 Producers also advocate that the Court must apply Restatement § 251(1) to assess the “local law

 of the state that has the most significant relationship to the parties, the chattel, and the security

 interest” to make its determination on the validity and extent of its security interest in oil, gas, and

 proceeds thereof.

         In the present dispute, the Court must determine: (1) which state law(s) govern perfection

 of security interests, and (2) if the security interests are properly perfected, priority among the

 perfected security interests. An overview of each relevant state’s law is provided below.

        1. Texas Business & Commerce Code

         Producers and Intervenors argue that, to the extent they produced oil and gas in Texas and

 sold oil to Debtor in Texas, their security interests in Debtor’s oil, gas and proceeds thereof arise

 under Texas § 9.343 and result in a PMSI that primes any security interests held by Agent. Texas

 § 9.343, which is a non-uniform amendment to Texas’s version of the UCC states in part:

         This section provides a security interest in favor of interest owners, as secured
         parties, to secure the obligations of the first purchaser of oil and gas production, as
         debtor, to pay the purchase price. An authenticated record giving the interest owner
         a right under real property law operates as a security agreement created under this
         chapter. The act of the first purchaser in signing an agreement to purchase oil or
         gas production, in issuing a division order, or in making any other voluntary
         communication to the interest owner or any governmental agency recognizing the
         interest owner’s right operates as an authentication of a security agreement in
         accordance with Section 9.203(b) for purposes of this chapter.

 Tex. Bus. & Com. Code Ann. § 9.343(a). An “interest owner” is defined as a “person owning an

 entire or fractional interest of any kind or nature in oil or gas production at the time of severance,

 or a person who has an express, implied, or constructive right to receive a monetary payment

 determined by the value of oil or gas production or by the amount of production.” Tex. Bus. &

 Com. Code Ann. § 9.343(r)(2). A “first purchaser” is defined, in relevant part, as “the first person

 that purchases oil or gas production from an operator or interest owner after the production is



                                                   22
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 23
                                      of 49


 severed.” Tex. Bus. & Com. Code Ann. § 9.343(r)(3). An “operator” is a “person engaged in the

 business of severing oil or gas production from the ground, whether for the person alone, only for

 other persons, or for the person and others.” Tex. Bus. & Com. Code Ann. § 9.343(r)(4).

        Texas § 9.343 gives rise to a “security interest” that is “perfected automatically without the

 filing of a financing statement.” Tex. Bus. & Com. Code Ann. § 9.343(b). Automatic perfection

 occurs “if the interest of the secured party is evidenced by a deed, mineral deed, reservation in

 either, oil or gas lease, assignment or any other such record recorded in the real property records

 of a county clerk, that record is effective as a filed financing statement for the purposes of this

 chapter.” Id. Moreover, section 9.343(d) of the Texas Business and Commerce Code creates a “lien

 that secures the rights of any person who would be entitled to a security interest under [section

 9.343(a)] except for lack of any adoption of a security agreement by the first purchaser or lack of

 possession or record required by [section 9.203] for the security interest to be enforceable.” Tex.

 Bus. & Comm. Code Ann. § 9.343(d).

        The “security interest” that arises in favor of interest owners under Texas § 9.343 exists in:

 (i) oil and gas production in the possession of the first purchaser, and (ii) identifiable proceeds of

 that production owned by, received by, or due to the first purchaser. Tex. Bus. & Com. Code Ann.

 § 9.343(c)(1). Interest owners’ security interests in identifiable proceeds exist for “an unlimited

 time if: (A) the proceeds are oil or gas production, inventory of raw, refined, or manufactured oil

 or gas production . . . ; (B) the proceeds are accounts, chattel paper, instruments, documents, or

 payment intangibles; or (C) the proceeds are cash proceeds, as defined in [section 9.102] . . . .”

 Tex. Bus. & Com. Code Ann. § 9.343(c)(1)(A). Security interests created by Texas § 9.343 have

 the following priorities over other Chapter 9 security interests:

        (1) A security interest created by this section is treated as a purchase-money
            security interest for purposes of determining its relative priority under Section

                                                  23
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 24
                                      of 49


               9.32413 over other security interests not provided for by this section. A holder
               of a security interest created under this section is not required to give the written
               notice every five years as provided in Section 9.324(b)(3) to have purchase-
               money priority over a security interest with a prior financing statement
               covering inventory.

          (2) A statutory lien is subordinate to all other perfected Chapter 9 security interests
              and has priority over unperfected Chapter 9 security interests and the lien
              creditors, buyers, and transferees mentioned in Section 9.317.

 Tex. Bus. & Com. Code Ann. § 9.343(f).

          On the issue of priority, section 9.322 of the Texas Business and Commerce Code states,

 “[c]onflicting perfected security interests . . . rank according to priority in time of filing or

 perfection. Priority dates from the earlier of the time of a filing covering the collateral is first made

 or the security interest is . . . first perfected. ” Tex. Bus. &. Com. Code Ann. § 9.322(a)(1).

         2. Oklahoma Law

          Oklahoma Producers argue that to the extent oil and gas was produced in Oklahoma and

 sold to Debtor in December 2017, Oklahoma Producers are entitled to a statutory lien in Debtor’s

 oil, gas, and proceeds thereof that takes priority over any other lien, whether arising by contract,

 law, equity, or otherwise. The Oklahoma Lien Act14 is a statutory lien provision that arises under

 Oklahoma state law. “To secure the obligations of a first purchaser15 to pay the sales price, each

 interest owner16 is granted an oil and gas lien to the extent of the interest owner’s interest in oil

 and gas rights.” Okla. Stat. Ann. tit. 52, § 549.3. “Oil and gas rights” are defined in the Oil and

 Gas Owners’ Lien Act of 2010 as follows:



 13
    Section 9.324(a) of the Texas Business and Commerce Code addresses priority of PMSIs.
 14 The Oil and Gas Owners’ Lien Act of 2010 repealed and replaced the Oil and Gas Owners’ Lien Act of 1988. See
 52 Okla. Stat. § 549.1 cmts. 1–3.
 15 A “first purchaser” is the “first person that purchases oil or gas from an interest owner, either directly or through a
 representative, under an agreement to sell.” Okla. Stat. Ann. tit. 52, § 549.2(4).
 16 An “interest owner” is a “person owning an interest of any kind or nature in oil and gas rights before the acquisition
 thereof by a first purchaser. Interest owner includes a representative and a transferee interest owner.” Okla. Stat. Ann.
 tit. 52, § 549.2(6).

                                                            24
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 25
                                      of 49


          9. a. “Oil and gas rights” means, as to any lands within the State of Oklahoma, any
          right, title or interest, whether legal or equitable, in and to:

          (1) oil,
          (2) gas,
          (3) proceeds,
          (4) an oil and gas lease,
          (5) a pooling order, and
          (6) an agreement to sell.

          b. By way of illustration and not limitation, oil and gas rights include, but are not
          limited to:

          (1) oil or gas in place prior to severance,
          (2) oil or gas production, or the right to receive a portion of the proceeds, upon
          severance,
          (3) any interest or estate in, by, through or under an oil and gas lease,
          (4) rights acquired under a pooling order insofar as such rights relate to: ownership
          of oil and gas, the right to proceeds, or the right to enter into an agreement to sell,
          (5) a legal or equitable right to receive consideration of whatsoever nature under an
          agreement to sell, or
          (6) a mortgage lien or security interest in any of the foregoing;

 Okla. Stat. Ann. tit. 52, § 549.2. An oil and gas lien “exists in and attaches immediately to all oil

 and gas on the effective date of this act; continues uninterrupted and without lapse in all oil and

 gas upon severance; and continues uninterrupted and without lapse in and to all proceeds.” Okla.

 Stat. Ann. tit. 52, § 549.3. Moreover, “an oil and gas lien exists until the interest owner or

 representative first entitled to receive the sales price has received the sales price. Id. In Oklahoma,

 an oil and gas lien “exists as part of and incident to the ownership of oil and gas rights and is

 perfected automatically without the need to file a financing statement or any other type of

 documentation.” Okla. Stat. Ann. tit. 52, § 549.4. “Except for a permitted lien,17 an oil and gas lien

 is a lien that takes priority over any other lien, whether arising by contract, law, equity or otherwise,


 17
   A “permitted lien” includes “a mortgage lien or security interest granted by a first purchaser in favor of a person
 not an affiliate of the first purchaser which mortgage lien or security interest secures payment under a written
 instrument of indebtedness signed by the first purchaser and accepted in writing by payee thereof prior to the effective
 date of this act” and “a validly perfected and enforceable lien created by statute, rule, or regulation of a governmental
 agency for storage or transportation charges.” Okla. Stat. Ann. tit. 52 § 549.2(11) (emphasis added).

                                                           25
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 26
                                      of 49


 or any security interest.” Okla. Stat. Ann. tit. 52, § 549.7. Comment 1 title 52, section 549.7 of the

 Oklahoma Statutes & Court Rules states that “an interest owner’s oil and gas lien takes priority

 over any other lien or any security interest . . . [creating] an automatic super-priority without any

 public notice by a filing or possession.” Okla. Stat. Ann. tit. 52 § 549.7 cmt. 1.

        3. Delaware Law

         Agent argues that, pursuant to Delaware § 9-301, Delaware law applies to determine

 perfection and priority of security interests in Debtor’s goods, inventory, accounts, and proceeds.

 Unlike in Texas, Delaware’s version of UCC Article 9 does not contain a non-standard provision

 providing for automatic perfection of a security interest to producers of oil and gas. Likewise,

 Delaware’s version of UCC Article 9 does not contain any statutory lien provisions similar to those

 arising under the Oklahoma Lien Act that determine the lien rights of producers of oil and gas.

         Agent also argues that, pursuant to Delaware § 9-304(a), New York law applies to

 determine perfection and priority of security interests in Debtor’s deposit accounts.



         a. Perfection of Goods, Inventory, Accounts, Proceeds

         Under Delaware law, perfection of a security interest in inventory, accounts, and proceeds

 is achieved by filing a financing statement with the Delaware Department of State. See Del. Code

 Ann. tit. 6, § 9-310(a) (providing that “a financing statement must be filed to perfect all security

 interests” except otherwise stated in the exceptions, which are not relevant here); see also Del.

 Code Ann. tit. 6, § 9-501 (providing that if Delaware law governs perfection of a security interest,

 “the office in which to file a financing statement to perfect the security interest is . . . the office of

 the Secretary of State). A perfected security interest in collateral attaches to “any identifiable

 proceeds of collateral” and “is a perfected security interest if the interest in the original collateral



                                                    26
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 27
                                      of 49


 was perfected.” Del. Code Ann. tit. 6, §§ 9-315(a)(2), (c). Delaware follows the first-to-file-or-

 perfect rule, meaning that “conflicting perfected security interests . . . rank according to priority in

 time of filing or perfection.” Del. Code Ann. tit. 6, § 9-322(a)(1). “Priority dates from the earlier

 of the time a filing covering the collateral is first made or the security interest . . . is first perfected.”

 Id.

         b. Perfection of Deposit Accounts

         Delaware law provides that perfection, the effect of perfection, and priority of a security

 interest in a deposit account is governed by local law of the bank’s jurisdiction. Del. Code Ann.

 tit. 6, § 9-304(a). Agent argues that its security interest in Debtor’s deposit accounts was perfected

 by control. A bank’s jurisdiction is determined by “an agreement between the bank and its

 customer governing the deposit account [that] expressly provides that the agreement is governed

 by the law of a particular jurisdiction.” Del. Code Ann. tit. 6, § 9-304(b)(1). If an agreement does

 not expressly provide that that the agreement is governed by the law of a particular jurisdiction,

 then the law governing perfection is based on “an agreement between the bank and its customer

 governing the deposit account [that] expressly provides that the agreement is governed by the law

 of a particular jurisdiction.” Del. Code Ann. tit. 6, § 9-304(b)(2).

        4. Conflict of Law Between Agent and Oklahoma Producers

         Producers who produced oil and gas in Oklahoma and sold it to Debtor (hereinafter

 referred to as “Oklahoma Producers”) argue that the Oklahoma Lien Act causes them to have a

 first, prior and automatically perfected lien in Debtor’s oil and gas and proceeds thereof based on

 amounts due for oil produced in Oklahoma and sold to Debtor. The Declaration of Deborah Kryak

 notes that “less than $1 million of oil produced and delivered in Oklahoma was purchased by

 Debtor in December 2017” and that “the Oklahoma oil was primarily delivered to customers in



                                                      27
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 28
                                      of 49


 Oklahoma.” Agent’s App’x, Pt. 16 (ECF No. 90-15).

         The Oklahoma Lien Act states that an “oil and gas lien” exists “to the extent of the owner’s

 interest in oil and gas rights . . . and shall exist as part of and incident to the ownership of oil and

 gas rights.” Okla. Stat. Ann. tit. 52, § 549.3(A). Comment 2 to title 52, section 549.3(A) of the

 Oklahoma Statutes & Court Rules provides that the Oklahoma Lien Act “makes it clear that the

 interest owner’s oil and gas lien created by the Lien Act is not a UCC Article 9 security interest

 but rather arises as part of a real estate interest of the interest owner in the materials.” Okla. Stat.

 Ann. tit. 52, § 549.3(A), cmt. a. Moreover, comment a notes that “the governing law is the law of

 the state where the well is located. . . [to avoid] application of the UCC Article 9 choice of law

 rules for personal property.” Id. (citations omitted). The Oklahoma Lien Act also provides that no

 interest owner shall be “required, as a condition or term of an agreement to sell or otherwise, . . .

 to agree to any provision that would apply the law of any state other than the State of Oklahoma

 insofar as the same relates to rights under this act, and any such purported waiver . . . shall be void

 as a matter of public policy in this state.” Okla. Stat. Ann. tit. 52, § 549.9.

         Under the Oklahoma Lien Act, an interest owner’s lien “exists in and attaches immediately

 to all oil and gas on the effective date of this act.” Okla. Stat. Ann. tit. 52, § 549.3(B)(1). An interest

 owner’s lien also “continues uninterrupted and without lapse in all oil and gas upon and after

 severance” and “continues uninterrupted and without lapse in and to all proceeds.” Okla. Stat. Ann.

 tit. 52, §§ 549.3(B)(2), (3). The Oklahoma Lien Act provides that an oil and gas lien “takes priority

 over any other lien, whether arising by contract, law, equity, or otherwise, or any security interest.”

 Okla. Stat. Ann. tit. 52, § 549.7. Rights granted to interest owners under the Oklahoma Lien Act

 “are to be liberally construed” to “afford the interest owner the most comprehensive protection”

 to receive the sales price from a purchaser. Okla. Stat. Ann. tit. 52, § 549.12(A).



                                                     28
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 29
                                      of 49


          As of the date of this Opinion, the Court is unaware of an opinion by any court that

 interprets and applies the Oklahoma Lien Act to determine lien perfection and priority among a

 pool of competing creditors that includes producers of oil and gas in Oklahoma.18 In Gaskins v.

 Texon, LP, the Oklahoma Court of Appeals analyzed whether a downstream purchaser had a duty

 under Oklahoma’s Production Revenue Standards Act to hold revenue or proceeds in an implied

 trust for the benefit of the legal owner. 321 P.3d 985, 987 (Okla. Civ. App. 2013). The Gaskins

 court noted in dicta that the Oklahoma Legislature repealed the existing Lien Act of 1988 and

 enacted Oklahoma Lien Act in 2010 “in response to the [SemCrude] litigation.” Id. at 990 (citing

 Okla. Stat. Ann. tit. 52, § 549.1, cmt. 10) (noting that the Oklahoma Lien Act was “designed to

 remedy some of the deficiencies perceived to be present in the [p]rior [a]ct as well as to address

 some of the issues that emerged in the SemGroup litigation”). The Gaskins court provided “the

 purpose of the statute was to give Oklahoma producers and royalty owners a first-priority lien to

 secure payment for their interest in oil and gas sold to a first purchaser.” Id. The Gaskins court

 further stated:

          [the Oklahoma Lien Act] strengthens the rights of Oklahoma interests owners in
          three (3) ways: (1) Oklahoma oil and gas interests are now governed by real
          property law, which designates the applicable law by the state in which the
          wellhead is located; (2) Oklahoma interest owners can now obtain a lien that will
          remain attached until a first purchaser has paid in full the purchase price of
          produced oil; and (3) the Lien Act explicitly and unbendingly grants superior
          priority to Oklahoma interest owners above all other lienholders and U.C.C. Article
          9 secured creditors.

 Id. at 991 (citing There’s A New Act in Town: How the Oklahoma Oil and Gas Owners’ Lien Act
 of 2010 Strengthens the Position of Oklahoma Interest Owners, 65 Okla. L.Rev. 133 (2012)).

 18
    In Baker Farms Energy, Inc. v. Sandridge E & P, LLC (In re Sandridge Energy, Inc.), a class of royalty owners
 filed an adversary proceeding seeking declaratory relief as to whether they were entitled to commence an action
 asserting remedies from debtors arising from alleged underpayment of royalties under oil and gas leases in Oklahoma
 and Kansas. Case No. 16-32488, 2018 WL 889357 at *1 (Bankr. S.D. Tex. Feb. 5, 2018). In relevant part, royalty
 owners relied on the Oklahoma Lien Act to assert that they held a secured claim against debtors. Id. at *11. Questions
 of law posed by royalty owners did not go to the merits of their claim, but rather as to whether they could pursue a
 claim against debtor outside of bankruptcy. Id. As such, the court did not make a determination of law based on
 application of the Oklahoma Lien Act. Id.

                                                          29
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 30
                                      of 49



        The Court notes that Oklahoma Producers did not provide evidence demonstrating their

 interest in “oil and gas rights.” See Okla. Stat. Ann. tit. 52, § 549.2(9). To the extent Oklahoma

 Producers can demonstrate that they have “oil and gas rights” subject to an oil and gas lien under

 the Oklahoma Lien Act, the Court finds that Oklahoma law applies to determine the perfection

 and priority of Oklahoma Producers’ interests in oil, gas, and proceeds thereof for oil produced in

 Oklahoma and sold to Debtors in December 2017. See Okla. Stat. Ann. tit. 52, § 549.3. As such,

 the Court denies Agent’s summary judgment as to Oklahoma Producers.

       5. Conflict of Law Between Agent, Texas Producers, and Intervenors

        Next, the parties contend that the Court must determine the law that governs perfection and

 priority of security interests in Debtor’s accounts receivable, inventory, proceeds, and deposit

 accounts among Agent, Texas Producers, and Intervenors. Agent argues that UCC § 9-301, which

 is the same in Delaware as in Texas, determines perfection and priority. Texas Producers and

 Intervenors contend that Texas § 9.343, a non-standard provision incorporated into the Texas

 Business & Commerce Code’s adoption of the UCC, determines perfection and priority. The

 Delaware Code does not contain a non-standard provision similar to Texas § 9.343.

        When a conflict of law issue arises in a bankruptcy case, the Court is faced with the

 unsettled question of which choice-of-law rules should be applied. See Tow v. Rafizadeh (In re

 Cyrus II Partnership), 413 B.R. 609, 613 (Bankr. S.D. Tex. 2008). Traditionally, federal courts

 with diversity jurisdiction apply the “forum state’s conflicts-of-law rules to determine what law

 governs state-law claims.” Bailey v. Shell W. E&P, Inc., 609 F.3d 710, 722 (5th Cir. 2010) (citing

 Klaxon v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). Bankruptcy courts, however, “sit in

 federal question jurisdiction and not diversity jurisdiction” and thus are not bound by the Supreme

 Court’s determination in Klaxon that the forum state’s conflict-of-law rules apply. See Tow, 413

                                                 30
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 31
                                      of 49


 B.R. at 613. The Bankruptcy Code does not provide a method for resolving conflicts of law.

 Fishback Nursery, Inc. v. PNC Bank, N.A., Case No. 3-16-CV-03267, 2017 WL 6497802 at *3

 (N.D. Tex. Dec. 19, 2017).

        Texas Producers argue that, to the extent there is a conflict of law, the Court should apply

 the federal independent judgment test expressed in Vanston Bondholders Protective Comm. v.

 Green, 329 U.S. 156 (1946). Specifically, Texas Producers urge the Court to look to Restatement

 §§ 6(2) and 251(1) to evaluate choice of law issues on a case-by-case basis with deference to the

 state that has the most significant contacts and relationships over the affairs of Debtor. Producers’

 Response, p. 11 (ECF No. 105) (citing Vanston, 329 U.S. at 162). Restatement § 251 states:

    (1) The validity and effect of a security interest in a chattel as between the immediate parties
        are determined by the local law of the state which, with respect to the particular issue, has
        the most significant relationship to the parties, the chattel and the security interest under
        the principles stated in § 6.

    (2) In the absence of an effective choice of law by the parties, greater weight will usually be
        given to the location of the chattel at the time that the security interest attached than to
        any other contact in determining the state of the applicable law.

 Restatement (Second) Conflict of Laws § 251(1). Texas Producers also cite to comment e of

 Restatement § 251(1), which provides that “greater weight will be given to the location of the

 chattel, or group of chattels, at the time the security interest attached than to any other contact.”

 Id. Texas Producers argue that Texas law should apply because their security interests are created

 by state law and granted in oil and gas located and produced in Texas.

        Agent argues that in determining how to resolve conflicts of law, the Court should apply

 the Restatement because both Delaware and Texas resolve choice-of-law issues through an

 analysis under the Restatement. See Travelers Indem. Co. v. Lake, 594 A.2d 38, 46–47 (Del.

 1991); see also Reddy Ice Corp. v. Travelers Lloyds Ins. Co., 145 S.W .2d 337, 340 (Tex. App.—

 Houston 2004, no pet.). Agent contends that Restatement § 6(1) is the applicable Restatement

                                                  31
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 32
                                      of 49


 provision to determine the issues here. The Court notes that the “most significant relationship” test

 discussed in Restatement § 251 is guided by the choice-of-law principles stated in Restatement

 § 6, which provides that:

    (1) A court, subject to constitutional restrictions, will follow a statutory directive of its
        own state on choice of law.

    (2) When there is no such directive, the factors relevant to the choice of the applicable
        rule of law include
    (a) the needs of the interstate and international systems,
    (b) the relevant policies of the forum,
    (c) the relevant policies of other interested states and the relative interests of those
        states in the determination of the particular issue,
    (d) the protection of justified expectations,
    (e) the basic policies underlying the particular field of law,
    (f) certainty, predictability and uniformity of result, and
    (g) ease in the determination and application of the law to be applied.

 Restatement (Second) of Conflict of Laws § 6. According to Agent, Restatement § 6(1)

 Restatement applies because UCC § 9-301, which is the same in Delaware and Texas, is the

 relevant statutory directive on choice of law that the Court must follow to determine perfection

 and priority of security interests in goods, inventory, accounts, and proceeds.

        The Fifth Circuit has not determined whether bankruptcy courts should exercise federal

 choice-of-law principles or the forum state’s choice-of-law rules. MC Asset Recovery LLC v.

 Commerzbank A.G. et al (In re Mirant Corp.), 675 F.3d 530, 536 (5th Cir. 2012); see also Woods-

 Tucker Leasing Corp. of GA v. Hutcheson-Ingram Dev. Co., 642 F.2d 744, 749 (5th Cir. 1981).

 Moreover, the Fifth Circuit has avoided determining which choice-of-law principles to apply in

 bankruptcy cases if federal and forum-state choice-of-law rules produce the same result. Woods-

 Tucker, 642 F.2d at 748 (stating that the Supreme Court and the Fifth Circuit have “taken care to

 avoid resolving [the] question” of whether a bankruptcy court must apply the choice of law rules

 of the forum state or exercise its independent judgment) (citing Fahs v. Martin, 22 F.2d 387, 396–



                                                   32
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 33
                                      of 49


 97 (5th Cir. 1955)). The federal choice-of-law rule consists of the “‘independent judgment test,’

 which is a multi-factor contacts analysis that applies the law of the state with the most significant

 relationship to the transaction at issue.” ECN Capital (Aviation) Corp. v. Airbus Helicopters SAS

 (In re CHC Grp. Ltd.), Case No. 16-3151-BJH, 2017 WL 1380514 at *19 (Bankr. N.D. Tex. Mar.

 28, 2017); citing MC Asset Recovery, 675 F.3d at 536. Meanwhile, the forum state here, Texas,

 applies the Restatement to decide choice-of-law issues.19 ECN Capital, 2017 WL 1380514 at *19.

          In the present case, to the extent there is a “threshold question of whether the federal or

 forum (Texas) law applies,” the Court finds that it is not necessary to make that determination.

 Woods-Tucker, 642 F.2d at 748. Both Texas and Delaware have adopted the UCC, which is

 regarded as “the federal law of commerce regarding transactions including secured transactions.”

 Id. at 749 (citing In re King-Porter Company, 446 F.2d 722, 732 (5th Cir. 1971). As such, the

 Court looks to the UCC as the relevant law governing perfection and priority of security interests

 in the collateral at issue here, which is all personal property. See Davidson Oil County Supply v.

 Klockner, Inc., 908 F.2d 1238, 1248 (5th Cir. 1990) (stating that because the UCC governed the

 case, the choice of law provisions contained in the UCC “must be applied”).

          To “promot[e] certainty and predictability in commercial transactions,” Article 9 of the

 UCC was revised in 2001 to include UCC § 9-301. See In re SemCrude, 407 B.R. at 136 (citing

 Shell Oil v. HRN, Inc., 144 S.W .3d 429, 435 (Tex. 2004) (citations omitted)). Texas § 9.301 and

 Delaware § 9-301 have adopted UCC § 9-301 uniformly. Texas § 9.301 and Delaware § 9-301

 both provide that “while a debtor is located in a jurisdiction, the local law of that jurisdiction




 19
    The Fifth Circuit has not determined which Restatement provision is dispositive in analyzing choice-of-law issues
 in scenarios where the validity and effect of a security interest is at issue. In Fishback Nursery, an unreported decision
 issued by the United States District Court for the Northern District of Texas, Dallas Division, the court declined to
 determine whether federal or forum choice-of-law rules applied, and instead performed an analysis under §§ 6 and
 251 of the Restatement. 2017 WL 6497802 at *5–6.

                                                            33
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 34
                                      of 49


 governs perfection, the effect of perfection or nonperfection, and the priority of a security interest

 in collateral.” Tex. Bus. & Com. Code Ann. § 9.301(1); Del. Code Ann. tit. 6 § 9-301(1). The

 location of a registered organization is defined in UCC § 9-307(e), which provides “a registered

 organization that is organized under the law of the state is located in that state.” Del. Code Ann.

 tit. 6 § 9-307(e); Tex. Bus. & Com. Code Ann. § 9.307(e).

         Here, the parties do not dispute that the Debtor is organized under the laws of Delaware.

 As such, regardless of whether Texas § 9.301 or Delaware § 9-301 applies, performing the analysis

 under each state’s law results in the same outcome—because Debtor is organized under the laws

 of Delaware, Debtor is “located” in Delaware for the purposes of determining perfection of

 security interests in collateral, including goods, inventory, accounts, and proceeds. Therefore, the

 Court finds that Delaware’s UCC governs perfection, effect of perfection or nonperfection, and

 the priority of security interest in collateral, which includes goods, inventory, accounts, and

 proceeds. See Del. Code Ann. tit. 6 § 9-301.

         Texas Producers and Intervenors contend that Agent’s reliance on UCC § 9-301 is

 misplaced, given that § 9.343(p) of the Texas Business & Commerce Code provides that “[t]he

 rights of any person claiming a security interest or lien created by [Texas’s Article 9] are governed

 by the other provisions of this chapter except to the extent that this section necessarily displaces

 those provisions.” (emphasis added). Intervenors argue that it would be “absurd” if non-Texas

 entities could rely upon UCC § 9-301 to eliminate all provisions of Texas § 9.343.

         When construing any statute, including the UCC, “the statute must be read as a whole.” In

 re Condor Ins. Ltd., 601 F.3d 319, 321 (5th Cir. 2010). Specifically, the Fifth Circuit has

 determined that “it is a ‘cardinal rule that a statute is to be read as a whole,’ in order not to render

 portions of it inconsistent or devoid of meaning.’” In re Glenn, 900 F.3d 187, 190 (5th Cir. 2018)



                                                   34
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 35
                                      of 49


 (citations omitted); see also Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation

 of Legal Texts 180 (2012) (Under the harmonious-reading canon, “[t]he provisions of a text should

 be interpreted in a way that renders them compatible, not contradictory.”). There is no language or

 provision in Texas § 9.343 expressly displaces or defeats Texas § 9.301. Likewise, there is no

 language or provision in Texas § 9.301 that excepts security interests and liens granted under

 Texas § 9.343 from being subject to its terms. Therefore, the Court refuses to apply the vague

 language of Texas Business and Commerce Code § 9.343(p) in such a broad manner that it would

 nullify the UCC law governing perfection and priority found earlier in the Texas Business and

 Commerce Code at Texas § 9.301. The Court is not tasked with the role of legislating, nor is it

 within the Court’s province to posit or infer that the Texas Legislature intended for Texas § 9.343

 to trump Texas § 9.301. Rather, the Court reads the plain language of Texas § 9.301 and Texas

 § 9.343 harmoniously because there is no other statutory language dictating otherwise.

        Texas Producers also cite to Official Comment 7 to Delaware § 9-320 which states in the

 context of a discussion of Delaware § 9-320(d) that:

        Several [states] have adopted special statutes and non-uniform amendments to
        Article 9 to provide special protections to mineral owners, whose interests are
        highly fractionized in the case of oil and gas. See Terry I. Cross, Oil and Gas
        Product Liens – Statutory Security Interests for Producers and Royalty Owners
        under the Statutes of Kansas, New Mexico, Oklahoma, Texas, and Wyoming, 50
        Consumer Fin. L. Q. Rep. 418 (1996). Inasmuch as a complete resolution of the
        issue would require the addition of complex provisions to this Article, and there are
        good reasons to believe that a uniform solution would not be feasible, this Article
        leaves its resolution to other legislation.

 Del. Code Ann. tit. 6 § 9-320(s) official cmt. ¶ 7 (emphasis added). Texas Producers argue that the

 “other legislation” referred to in Official Comment 7 is Texas § 9.343.

        The Court finds Comment 7 to be unpersuasive for a number of reasons. First, an official

 comment to statutory text is not binding law. Next, Comment 7 accompanies title 6, section 9-320



                                                 35
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 36
                                      of 49


 of the Delaware Code, which concerns the rights of a buyer in the ordinary course of business

 taking free of a security interest in certain instances. Section 9-320 is not a choice of law provision.

 Moreover, the existence of a non-binding comment stating that a “uniform solution” to protect oil

 and gas interests is “[left] to other legislation” does not require the Court to infer that the non-

 standard provision found in Texas § 9.343 unseats the law regarding perfection and priority at

 Texas § 9.301 when the explicit language of the statute does not provide for such an outcome.

          Intervenors further contend that Agent is barred by waiver and estoppel by deed from

 claiming that Texas § 9.343 did not create a lien in favor of Intervenors and Texas Producers.

 Specifically, Intervenors cite to two sections in the Credit Agreement entered into by Debtor and

 Agent. See Agent’s App’x, Pt. 2 (ECF No. 90-1). The first section identified that provisions of

 Texas § 9.343 would create a “First Purchaser Lien”20 that would eliminate any amounts associated

 with that lien from Debtor’s “Borrowing Base.21” Id. The second section provided that a lien under

 Texas § 9.343 would exist as a permitted lien on the Debtor’s property, assets or revenues, whether

 owned at the time or thereafter acquired. Id. Intervenors argue that entering into the Credit

 Agreement with those terms caused Agent to “waive its right to assert that Texas § 9.343 can never

 create a lien against Debtor.” Intervenors’ Response, pp. 6–7 (ECF No. 103).

          The Court disagrees with Intervenors that the two provisions cited from Agent’s Credit

 Agreement caused Agent to either (i) waive its priority over or (ii) subordinate its priority over a

 security interest asserted under Texas § 9.343. Waiver is “the intentional relinquishment of a

 known right or intentional conduct that is inconsistent with asserting that right.” Teal Trading and



 20
    The Credit Agreement defines “First Purchaser Liens” as including liens as defined by Texas § 9.343. Agent’s
 App’x, Pt. 2 (ECF No. 90-1). Under the Credit Agreement, First Purchaser Liens are “permitted,” meaning that they
 are “excepted from the covenant that Debtor may not create, incur, assume, or suffer to exist any liens on Debtor’s
 property.” Agent’s Reply to Response, p. 17 (ECF No. 109) (citing Agent’s App’x, Pt. 2 (ECF No. 90-1).
 21
    The Credit Agreement “provides for calculation of the amount of credit available to Debtor at any given time through
 a ‘Borrowing Base.’” Agent’s Reply to Response , p. 17 (ECF No. 109) (citing Agent’s App’x, Pt. 2 (ECF No. 90-1).

                                                          36
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 37
                                      of 49


 Dev. LP v. Champee Springs Ranches Prop. Owners Ass’n, 534 S.W .3d 558, 584 (Tex. App.—

 San Antonio 2017, pet. filed). Waiver is a “question of fact” which requires the court to “examine

 the acts, words or conduct of the parties, and it must be ‘unequivocally manifested’ that it is the

 intent of the party to no longer assert the right.” Enterprise-Laredo Assoc. v Hachars, Inc., 839

 S.W .2d 822, 835–36 (Tex. App.—San Antonio 1992). The Court reviewed the Credit Agreement

 to evaluate the intent of the parties. Section 8.3 of the Credit Agreement provides:

        4.1.4 Liens. No Grantor will create, incur, or suffer to exist any Lien on the
        Collateral owned by such Grantor except Liens permitted under Section 8.3 of the
        Credit Agreement and Liens described on Exhibit C-1; provided that nothing herein
        shall be deemed to constitute an agreement to subordinate any of the Liens of the
        Collateral Agent under the Transaction Documents to any Liens permitted under
        Section 8.3 of the Credit Agreement . . .

 Agent’s App’x, Pt. 2 (ECF No. 90-1). The Court finds that the language at issue in the Credit

 Agreement did not result in Agent waiving its right to assert that it has priority over any security

 interests that arise under Texas § 9.343 because, as demonstrated by section 4.1.4 of the Credit

 Agreement above, Agent’s Credit Agreement did not “unequivocally manifest” its intention to

 waive its lien rights or to subordinate its priority. See Agent’s App’x, Pt. 2 (ECF No. 90-1) (stating

 “nothing herein shall be deemed to constitute an agreement to subordinate any of the Liens of the

 Collateral Agent”); see also Enterprise-Laredo, 839 S.W .2d at 835–36.

        For the reasons stated above, the Court will apply UCC § 9-301, which is the same in

 Delaware as it is in Texas, to determine perfection and priority of security interests claimed by

 Agent, Texas Producers, and Intervenors.

       6. Perfection and Priority of Security Interests Alleged by Agent, Texas Producers,
          and Intervenors

                 a. Perfection and Priority of Security Interests in Goods, Inventory, Accounts,
                    and Proceeds

        Under Delaware and Texas law, UCC § 9-301 determines which states’ substantive laws

                                                  37
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 38
                                      of 49


 govern perfection and priority of security interests in personal property. Tex. Bus. & Com. Code

 Ann. § 9.301(1); Del. Code Ann. tit. 6 § 9-301(1). The location of a registered organization is the

 state in which the entity is organized. Del. Code Ann. tit. 6 § 9-307(e); Tex. Bus. & Com. Code

 Ann. § 9.307(e). Here, Debtor is organized in Delaware, so Delaware law applies.

         Under Delaware law, Agent, Texas Producers and Intervenors were required to file a

 financing statement with the Delaware Department of State to perfect their security interests in

 goods, inventory, accounts, and proceeds. Del. Code. Ann. tit 6. § 9-310(a) (providing that, subject

 to exceptions provided in Del Code Ann. tit §§ 9-310(b) and 9-312(b), “a financing statement must

 be filed to perfect all security interests and agricultural liens”). Based on the evidence provided in

 the Motion for Summary Judgment, Agent has shown that it perfected its security interest in goods,

 inventory, accounts, and proceeds by filing UCC-1 financing statements with the Delaware

 Department of State on July 23, 2015 (“July 2015 Financing Statements”). Agent’s App’x, Pt. 10

 (ECF No. 90-9). Agent has also demonstrated that it filed the proper amendments to the July 2015

 Financing Statements, which caused its security interests to remain continuously effective since

 July 23, 2015. Id. All Producers except Viceroy, RHEACO, and RADCO filed financing

 statements with the Delaware Department of State on various dates in January 2017. Plaintiff’s

 Supplement, Pt. 2 (ECF No. 96-2). Producers and Intervenors’ Responses do not discredit the

 validity of the July 2015 Financing Statements and amendments thereto.

         Delaware law abides by the first-to-file-or-perfect rule, which causes “conflicting perfected

 security interests . . . [to] rank according to priority in time of filing or perfection.” Del. Code Ann.

 tit. 6, § 9-322(a)(1). “Priority dates from the earlier of the time a filing covering the collateral is

 first made or the security interest . . . is first perfected.” Id. Agent’s July 2015 Financing Statements

 were filed before any of the Producers filed a UCC-1 financing statement in Delaware. Therefore,



                                                    38
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 39
                                      of 49


 the Court finds, as a matter of law, that Agent’s security interest in goods, inventory, accounts, and

 proceeds primes any alleged security interest held by the Producers and Intervenors because the

 Agent’s July 2015 Financing Statements were filed first.

                 b. Perfection and Priority of Deposit Accounts

        Cash proceeds of oil and gas produced by Texas Producers and Intervenors held by Debtor

 in deposit accounts as of the Petition Date are perfected subject to the “local law of [the] bank’s

 jurisdiction.” Del. Code. Ann. tit 6. § 9-304(a). “If an agreement between the bank and the debtor

 governing the deposit account expressly provides that a particular jurisdiction is the bank’s

 jurisdiction for purposes of this part, this Article, or the [UCC], that jurisdiction is the bank’s

 jurisdiction.” Del. Code. Ann. tit. 6 § 9-304(b)(1). Debtor, Agent and JPMorgan Chase (as

 depositary), entered into the Blocked Account Control Agreement, which provides that New York

 law is JPMorgan Chase’s jurisdiction. None of the parties dispute the validity of the Deposit

 Account Control Agreement. Therefore, the Court finds as a matter of law that perfection of

 security interests in Debtor’s deposit accounts at JPMorgan Chase is governed by New York law.

        Under New York law, Agent’s liens on Debtor’s deposit accounts as original collateral are

 perfected by control of the collateral. N.Y. U.C.C. § 9-312(b)(1). Control of a deposit account can

 be achieved through a deposit account control agreement, which is “an authenticated record that

 the bank will comply with instructions originated by the secured party directing disposition of the

 funds in the deposit account without further consent of the debtor.” N.Y. U.C.C. § 9-104(a)(2); see

 N.Y. U.C.C. § 9-314(a). The Court finds that the Blocked Account Control Agreement establishes

 Agent’s control over Debtor’s deposit accounts at JPMorgan Chase. Producers and Intervenors do

 not argue that they entered into an agreement with Debtor’s depository bank, nor do Producers and

 Intervenors contend that they attempted to establish control over Debtor’s deposit accounts. As



                                                  39
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 40
                                      of 49


 such, the Court finds as a matter of law that Agent holds a first priority security interest in Debtor’s

 deposit accounts.

 C. Purchase-Money Security Interest Held by Producers

     Agent’s Motion for Summary Judgment argues that even if Texas Producers can meet their

 burden to establish all elements of a security interest under Texas § 9.343, Agent’s perfected

 security interests in Debtor’s goods, inventory, accounts, proceeds, and deposit accounts still have

 priority over Texas Producers’ liens by virtue of Tex. Bus. & Com. Code Ann. § 9.343(f). Because

 the Court found that Delaware law applies to determine perfection and priority of Texas Producers

 and Intervenors’ security interests, the Court did not evaluate the merits of this legal argument

 made under Texas law.

 D. Affirmative Defenses

     Producers assert the following affirmative defenses in their original answer:

         [Agent’s] claims are barred by the doctrine of estoppel.

         [Agent’s] claims are barred by the doctrine of unclean hands.

 Answers/Counterclaims, (ECF No. 50 ¶¶ 63, 64). Additionally, Producers assert the following
 counterclaims:

         Producers seek judgment in [their] favor declaring the validity, priority, and
         superiority of its security interest and lien over the so-called “Bank Liens” asserted
         by Deutsche and Lenders in funds of Debtor constituting proceeds of FRE’s sale of
         oil, gas and condensate of Producers.

         Further necessary or proper relief based upon a declaratory judgment or decree may
         be granted, after reasonable notice and hearing, against any adverse party whose
         rights have been determined by such judgment. 28 U.S.C. § 2202. Such further
         relief can include an award of attorney’s fees and costs. Accordingly, Producers
         also seek recovery of their attorney’s fees and costs pursuant to 28 U.S.C. § 2202.

 Answers/Counterclaims, (ECF No. 50, ¶¶ 76, 80). Defendant Energy Reserves Group, LLC filed

 its Joinder to Producers’ Original Answer and Counterclaim. (ECF No. 51). Agent filed its Reply

 to Producers’ Counterclaim. (ECF No. 55). Thereafter, Debtor filed its answer to Agent’s

                                                   40
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 41
                                      of 49


 Complaint, stating that the Court needs to determine the extent, validity, and priority of liens

 between Agent and Producers (ECF No. 61).

          RADCO and RHEACO filed their Motion to Intervene in this Adversary Proceeding (ECF

 No. 66), which was granted on July 24, 2018 (ECF No. 85). Intervenors joined in the adversary

 proceeding as defendants seeking the same relief that Producers assert. Thereafter, Producers filed

 their First Amended Answer and First Amended Counterclaim (ECF No. 70). In their First

 Amended Answer and First Amended Counterclaim, Producers added the following affirmative

 defense: Agent’s claims are barred by the doctrine of waiver. (ECF No. 70, ¶ 65). Producers also

 added a counterclaim for conversion, stating the following:

          As set forth above, Deutsche and Lenders have converted [Producers’] collateral.
          Deutsche and Lenders hold a second lien position and, by assuming actual
          dominion and control over [Producers’] collateral, have converted such collateral,
          to the exclusion of [Producers]. Moreover, upon information and belief, Deutsche
          and Lenders had actual knowledge of the rights of [Producers] to such collateral.
          [Producers] seek actual damages for all amounts so converted, in an amount in
          excess of the minimum jurisdictional limits of this Court.

          Deutsche and Lenders’ actions were made with full knowledge that the amounts
          converted were subject to the first priority lien in favor of [Producers], and with
          specific intent to cause substantial injury or harm to [Producers]. Accordingly,
          pursuant to §41.001 et. seq. of the Texas Civil Practice & Remedies Code,
          Defendants are entitled to and seek recovery of recovery exemplary damages.

 (ECF No. 70, ¶¶ 83, 84).22

          Agent filed its Reply to Defendants’ Amended Answer and Plaintiff’s Answer to Amended

 Counterclaim, Including Motions Under Fed. R. Bankr. P. 7012(f) to Strike Affirmative Defenses

 and Under Fed. R. Bankr. P. 7012(b)(6) to Dismiss Counterclaim for Conversion. (“Motion to

 Strike”) (ECF No. 91). Agent’s Motion to Strike alleges that when affirmative defenses are



 22
   Intervenors filed their answers at ECF Nos. 93 and 94, respectively. They both raise counterclaims for declaratory
 relief, conversion, and attorney’s fees that are identical to those of Producers. The prayers include a request for actual
 and exemplary damages, plus pre- and post-judgment interest.

                                                            41
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 42
                                      of 49


 insufficiently plead, courts apply the same pleading standards as applied with respect to a

 complaint under Fed. R. Civ. P. Rule 12(b)(6). Woodfield v. Bowman, 193 F.3d at 362; Cabin

 Foods, LLC v. Rich Prod. Corp., No. EP-11-CV-318-KC, 2012 WL 433115, at *1 (W.D. Tex.

 Feb. 8, 2012). Agent’s Motion to Strike also argues that Producers’ pleadings list the affirmative

 defenses without stating any facts in support and accordingly, as plead, should be stricken under

 Fed. R. Civ. P. 12(f) (as adopted by Fed. R. Bankr. P. 7012(b)). (ECF No. 91). Agent argues that

 because affirmative defenses are subject to the same pleading requirements as a complaint,

 Producers must plead enough facts to state a claim to relief that is plausible on its face. Woodfield

 v. Bowman, 193 F.3d 354, 362 (5th Cir. 1999); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547

 (2007). Here, Agent alleges that Producers and Intervenors have not identified the elements of the

 defenses and have not pled any facts in support of those elements. Further, Agent argues that,

 because Producers and Intervenors have offered no proof or evidence in support of its affirmative

 defenses and counterclaims, that the Court should treat Producers and Intervenors’ lack of proof

 and evidence as a “no evidence” summary judgment and render judgment in favor of Agent.

        The court in Cabin Foods found that “a Rule 12(f) motion to strike a defense is proper

 when the defense is insufficient as a matter of law.” 2012 WL 433115 at *1 Further, the court

 observed that “motions to strike are disfavored and are granted only when the defense fails as a

 matter of law or fact, the defense is completely unrelated to the claims at issue, or the maintenance

 of the defense would prejudice the movant.” Id. (citation omitted).

        Agent contends that Producers’ pleading, which does no more than state the names of the

 affirmative defenses, is not enough to meet the pleading standards established by the Supreme

 Court in Twombly or Iqbal or to provide fair notice to Agent. E.E.O.C. v. Courtesy Bldg. Servs.,

 Inc., No. 3:10-CV-1911-D, 2011 WL 208408, at *5 (N.D. Tex. Jan. 21, 2011) (“Courtesy’s



                                                  42
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 43
                                      of 49


 assertions of ‘waiver, release, estoppel, or unclean hands’ are not accompanied by any factual

 allegations giving notice of the nature of the defense.”); Software Publishers Ass’n v. Scott &

 Scott, LLP, No. CIV.A. 306CV0949-G, 2007 WL 2325585, at *2 (N.D. Tex. Aug. 15, 2007)

 (defendants’ bald assertions that the plaintiff’s claims are barred, in whole or in part, by the

 doctrines of waiver, estoppel, and unclean hands do not provide fair notice of the defenses).

         Producers filed their Response to Agent’s Motion to Strike Defenses and Motion to

 Dismiss Counterclaim for Conversion. (ECF No. 104).23 Though Producers concede that certain

 courts have applied the Iqbal and Twombly heightened pleading standards to affirmative defenses,

 Producers argue that the district courts in the Western District of Texas have consistently held that

 notice of pleading of affirmative defenses is sufficient and that the Iqbal and Twombly standards

 do not apply to affirmative defenses. See, e.g., BCOWW Holdings, LLC v. Collins, No. 17-CA-

 00379, 2017 WL 4082626 at *4–6 (W.D. Tex. Sept. 15, 2017); Dyson v. Stuart Petroleum Testers,

 Inc., No. 1-15-CV-282, 2015 WL 4935527 at *3 (W.D. Tex. Aug. 18, 2015); Deaf Interpreter

 Serv., Inc. v. Webbco Enter., LLC, Case No. 13-CV-867, 2014 WL 12489609 at *3 (W.D. Tex.

 June 30, 2014) (applying a “notice” standard to affirmative defenses as opposed to using a

 plausibility standard under Iqbal and Twombly).

         Producers also argue that a “no-evidence” motion for summary judgment is a creation of

 Texas state court, and is not available (and is procedurally improper) in federal court. 360

 Mortgage Group, LLC v. Homebridge Fin. Serv., No. 14-CA-00847, 2016 WL 900577 at *2, n.2.

 (W.D. Tex. Mar. 2, 2016); Trautmann v. Cogema Mining, Inc., No. 5:04-cv-117, 2007 WL

 1577652, at *3 (S.D. Tex. May 30, 2007); Mallory v. Lease Supervisors, No. 7:16-CV-248, 2017



 23
    In its First Amended Answer, RADCO also asserts counterclaims, seeks declaratory judgment that its liens are
 superior to Agent’s, and requests attorney’s fees. (ECF No. 97, ¶¶ 85-90). RHEACO asserts the same counterclaims
 in its First Amended Answer. (ECF No. 99, ¶¶ 85-7, 1-2 (Count 2)).

                                                       43
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 44
                                      of 49


 WL 5147095 at *1 (W.D. Tex. Aug. 28, 2017). (ECF No. 105, ¶ 35). In Mallory, the district court

 stated:

           Unlike Texas law, federal law does not recognize “no evidence” motions for
           summary judgment. See Fed. R. Civ. P. 56(a). The concept of a “no evidence”
           summary judgment “neither accurately describes federal law nor has any particular
           import in the vernacular of federal summary judgment procedure.” Royal Surplus
           Lines Ins. Co. v. Brownsville Indep. Sch. Dist., 404 F. Supp. 942, 948 (S.D. Tex.
           2005). Rather, “federal law contemplates a shifting burden” in which the party
           seeking summary judgment bears the initial burden of demonstrating the absence
           of a genuine dispute of material fact. Id. Thus, the Court will analyze Defendants'
           motion under the burden-shifting framework of Rule 56.

 2017 WL 5147095 at *1. As to the burden shifting frame work in Rule 56, the district court stated

 in Trautmann that

           before the non-moving party is required to produce evidence in opposition to the
           motion, the moving party must first satisfy its obligation of demonstrating that there
           are no factual issues warranting trial.
           ...
           This initial burden remains with the moving party even when the issue involved is
           one on which the non-movant will bear the burden of proof at trial. Contrary to the
           defendant's assertions, the Court in Celotex did not hold that any time a party with
           the burden of proof at trial is faced with a motion for summary judgment it must
           come forward with competent evidence to support its theory of liability, regardless
           of what showing the movant has made.

 2007 WL 1577652 at *3 (citing Russ v. Int’l Paper Co., 943 F.2d 589, 592 (5th Cir. 1991)

 (emphasis in original).

           Producers also argue that the issue of waiver and estoppel are fact issues that require this

 Court to make a factual determination, and, as such cannot be decided as a matter of law. Producers

 state that waiver is an intentional relinquishment of a known right or conduct inconsistent with

 that right. Teal Trading, 534 S.W.3d at 584. Producers note that estoppel is a defense which

 precludes a party from taking positions inconsistent with or contrary to prior positions. In re

 Marriage Stroud, 376 S.W.3d 346, 356 (Tex. App.—Dallas 2012, pet. denied); XTO Energy Inc.

 v. Nikolai, 357 S.W.3d 47, 56 (Tex. App.—Fort Worth 2011, pet. denied).

                                                    44
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 45
                                      of 49


        As an initial matter, the Court agrees with Producers that a “no evidence” motion for

 summary judgment is a Texas state court procedural motion that has no application to federal court.

 As noted herein, the Western District of Texas District Courts have declined to apply “no

 evidence” summary judgment motions to federal practice and require the moving party to put on

 sufficient evidence in support of its claims.

        In addition, the parties acknowledge that the Fifth Circuit has not expressly applied the

 Twombly and Iqbal plausibility standards to affirmative defenses. In the absence of further

 guidance from the Fifth Circuit, the Court finds that Fed. R. Civ. P. 8(c) only requires a fair notice

 standard of pleading. BCOWW Holdings, 2017 WL 4082686 at *4–6 (W.D. Tex. Sept. 15, 2017).

 That said, Producers must still advise the Court and Agent of the factual basis of its affirmative

 defenses. This adversary proceeding seeks a determination of the extent, priority, and validity of

 liens. The Court cannot discern how the affirmative defenses of estoppel and unclean hands rebut

 a request for a declaratory judgment action where Producers and Intervenors concede the validity

 and extent of the Agent’s liens. Producers provide no basis for what kind of estoppel applies nor

 do Producers state the nature of the Agent’s unclean hands. As such, the Court finds that Agent’s

 Motion to Strike the affirmative defenses of estoppel and unclean hands should be granted. As to

 the issue of waiver, because the Court has found that under Delaware law that the Agent has a first

 priority lien in Debtor’s goods, inventory, accounts, proceeds, and deposit accounts as to Texas

 Producers, the affirmative defense of waiver can no longer apply. Therefore, the Court also strikes

 Producer’s affirmative defense of waiver.

 E. Counterclaim of Conversion

        Agent argues that Producers have failed to provide any evidence in support of their




                                                  45
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 46
                                      of 49


 counterclaim for conversion. Motion for Summary Judgment, p. 31 (ECF No. 89).24 As such, Agent

 asks that the Court grant summary judgment in its favor on the absence of proof of Producers’

 establishing the elements of conversion.

           In their Amended Answer to Complaint, Producers allege a counterclaim for conversion of

 money on deposit in Agent’s bank accounts, based on two allegations. The first allegation is that

 Producers, under either Texas § 9.343 or the Oklahoma Lien Act have a “first priority perfected

 security interest, as secured parties, to secure the obligations of Debtor as the ‘first purchaser’ of

 oil and gas production,” Producers’ Amended Answer to Complaint, (ECF No. 70, ¶74). The

 second allegation is that “in December 2017 and/or January 2018, Deutsche and Lenders (1)

 exercised cash dominion over [First River] and (2) swept substantially all of the funds held by the

 Debtor, including the amounts that represented proceeds from [First River’s] sale of oil, gas and

 condensate, on which the Producers held first and priority liens.” Id. at ¶75. Producers further

 allege:

           Deutsche and Lenders have converted [Producers’] collateral, . . . hold a second
           lien position and, by assuming dominion and control over [Producers’] collateral
           have converted such collateral, to the exclusion of [Producers]”

           - upon information and belief, that “Deutsche and Lenders had actual knowledge
           of the rights of [Producers] to such collateral.”

                   and

           -that Deutsche and Lenders actions were made with full knowledge that the
           amounts converted were subject to the first priority lien in favor of [Producers], and
           with specific intent to cause substantial injury or harm to [Producers].

 (ECF Nos. 70, ¶¶ 83 and 84).



 24
    As stated in this Memorandum Opinion, the Court finds that: (1) Producers and Intervenors’ counterclaims for a
 declaratory judgment on the priority of their liens and request for attorney’s fees as to Texas oil proceeds is denied;
 and (2) Producers’ request for a declaratory judgment and attorney’s fees as to proceeds from Oklahoma production
 is granted.

                                                          46
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 47
                                      of 49


           Agent asserts that a claim for conversion is defined as “the wrongful exercise of dominion

 and control over another’s property in denial of or inconsistent with his rights.” Bandy v. First

 State Bank, 835 S.W.2d 609, 622 (Tex. 1992) (quoting Tripp Village Joint Venture v.MBank

 Lincoln Centre, N.A., 774 S.W.2d 746, 750 (Tex. App.—Dallas 1989, writ denied)). Agent notes

 that a conversion claim has four essential elements: (i) the plaintiff owned, possessed, or had the

 right to possess property; (ii) the defendant unlawfully and without authorization assumed and

 exercised control over the property to the exclusion of, or inconsistent with, the plaintiff’s rights

 as an owner; (iii) the plaintiff demanded return of the property; and (iv) the defendant refused to

 return the property. Grand Champion Film Production, L.L.C. v. Cinemark USA, Inc., 257 S.W.

 3d 478, 485 (Tex. App.—Dallas 2008, no pet.) (citation omitted).

           Agent argues that Producers must show a “right of immediate possession,” or their claim

 for conversion fails. United States v. Boardwalk Motor Sports, Ltd., 692 F.3d 378, 381 (5th Cir.

 2012) (applying Texas law). Agent contends that claims for conversion of money under Texas law

 must meet certain requirements in addition to those set forth above, in particular:

           [A]ctions for conversion of money are available in Texas only where the money is
           (1) delivered for safe keeping; (2) intended to be kept segregated; (3) substantially
           in the form in which it is received or an intact fund; and (4) not the subject of a title
           claim by the keeper.

 Id. Agent states that the property alleged to have been converted is money in deposit accounts.

 Agent posits that Producers have not, and cannot, allege that money: (1) was delivered to the

 deposit accounts for safe keeping; (2) was intended to be kept segregated; (3) is substantially in

 the form in which it is received or an intact fund; and (4) was not the subject of a title claim by the

 keeper.

           Agent argues that while the Producers and Intervenors claim liens on “oil” pursuant to

 Texas § 9.343 and/or the Oklahoma Lien Act, Producers do not allege that they have liens on the

                                                      47
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 48
                                      of 49


 money in deposit accounts, and they do not allege that the statutes that would entitle them to a lien

 on such money in deposit accounts, much less the right to “immediately possess” the money in

 deposit accounts. Moreover, Agent maintains that Producers do not, and cannot, allege that Agent

 “unlawfully and without authorization assumed and exercised control over the property.” Agent

 notes that some of the Producers allege that Agent held a “second lien position” on the money in

 deposit accounts; although Agent contends that it has a first lien position, and Producers’

 admission of the Agent’s lien on the deposit accounts precludes any finding that the Agent acted

 unlawfully or without authorization. Further, Agent states that Producers do not allege that

 Producers demanded return of the money in deposit accounts or that Agent refused to return the

 money in deposit accounts. Finally, Agent argues that Producers have not only failed to plead a

 plausible claim for conversion, their reliance on Texas § 9.343 and the Oklahoma Lien Act

 conclusively establishes that a claim for conversion is not available to Producers under Texas law.

        Producers state that a cause of action for conversion of a secured party’s collateral is

 available to Producers in this adversary proceeding. See Trustmark Nat’l Bank v. Tegeler (In re

 Tegeler), 586 B.R. 598, 693 (Bankr. S.D. Tex. 2018) (applying conversion to a dischargeability

 determination under § 523(a)(6)). Producers argue that the conversion counterclaim specifically

 asserts that Producers had a first and prior security interest in the funds being held by the Debtor,

 representing proceeds of the sale. Producers argue that Agent would be liable to Producers for

 conversion of the collateral wrongfully ceased by Agent, should the Court rule in Producers’ favor.

 Moreover, Producer states that, cash proceeds from a sale of collateral are subject to the security

 interest in the collateral itself, and the secured parties are entitled to recover cash proceeds from

 any unauthorized subsequent transferees. ITT Commercial Fin. Corp. v. Bank of the West, 166

 F.3d 295, 305 (5th Cir. 1999).



                                                  48
18-05015-cag Doc#114 Filed 03/07/19 Entered 03/07/19 11:55:11 Main Document Pg 49
                                      of 49


        The Court has found that: (i) Agent has a first lien on the proceeds of production of oil

 produced in Texas, and (ii) Agent has a first lien on Debtor’s deposit accounts at JPMorgan Chase

 in New York. As noted herein, Agent’s security interest primes the Texas Producers’ alleged

 security interest under Delaware law. As such, there is no conversion of the Texas Producers’

 collateral because the collateral is subject to the Agent’s superior security interest. That said, the

 Court also found that under the Oklahoma Lien Act, Oklahoma Producers have a security interest

 that is superior to that of the Agent’s for oil and gas and proceeds thereof of oil produced in

 Oklahoma. Therefore, there is a question of fact as to the extent of Oklahoma Producers’ security

 interest in any cash proceeds from the production of the oil in Oklahoma. The Court agrees with

 Agent that Producers’ counterclaim as plead is deficient because there are no underlying

 allegations to support a claim for conversion. Now that the Court has determined that Oklahoma

 Producers have a superior security interest in the cash proceeds from Oklahoma production, the

 Court will allow Oklahoma Producers to replead their counterclaim for conversion. Further, the

 Court will grant Oklahoma Producers’ counterclaim for a declaratory judgment on the proceeds

 from the production of oil from Oklahoma. After the Court determines the extent and amount of

 Oklahoma Producers’ security interest in the Oklahoma proceeds, Oklahoma Producers may file

 their motion for attorney’s fees.

                                            CONCLUSION

        For the foregoing reasons, IT IS THEREFORE ORDERED that Agent’s Motion for

 Summary Judgment and Alternative Motion for Partial Summary Judgment (ECF No. 89) is

 GRANTED, IN PART and DENIED, IN PART. The Court will issue an Order consistent with this

 Memorandum Opinion.

                                                  ###



                                                  49
